The next item is the report (A6-0216/2006) by Mr Ransdorf on behalf of the Committee on Industry, Research and Energy, on nanoscience and nanotechnologies: An action plan for Europe 2005-2009 [2006/2004(INI)].
. – Mr President, ladies and gentlemen, I take the floor on the issue of nanotechnology with some trepidation, because we have seen that the original plans in this area, from the point of view of the budget, have not been fulfilled. We have seen expenditure cut by 38%, and, even though in the last framework plan there was a substantial increase from EUR 140 million per year to EUR 600 million, this figure still falls short of what we would have wanted, especially given the EU’s dynamism in this area. We are still in a great position in the area of fundamental research and publication – the EU is ahead of the United States in the field. As regards patents, however, the United States’ worldwide share is 42%, whereas the EU stands at 36%. We have also seen that when it comes to getting products onto the market, the EU works more slowly. US federal expenditure is approximately equivalent to that of the whole of the EU in the area of nanotechnologies and nanosciences, and the individual Member States have unequal spending levels. In fact, only Ireland spends more per head of the population than the United States.
I wish to stress the fact that opinion polls carried out in 2001, based on a sample of 16 000 people, showed that very few people in the EU are informed about nanotechnologies. In this regard, I should like to quote two great scholars. The first is Johann Wolfgang von Goethe. In Faust, Mephisto says: ‘Despise reason and science, and you are mine, all mine’. I do not wish to take the same position as Mephisto, but, in any event, I should warn against cutting spending in this area in comparison with other countries. The other great scholar I wish to quote – and I hope this makes him happy, even though he is not here today – is Günter Verheugen, who last week listed the ten priorities for the Union in this area, one of which is of course preparation of staff, that is to say, investing in educating the public so that it is ready for the new technologies. We cannot move forward without such change, because public opinion in the EU is often not in favour of these technologies. Some safety issues are of course exaggerated, for example, some proposed amendments tabled to this report by the Group of the Greens/European Free Alliance. Amendments 3 and 6, for example would mean the virtual collapse of a whole framework of progress in research into nanosciences and nanotechnologies in the context of the Seventh Framework Programme. It is unacceptable that an entire complex research programme should be dismantled on the grounds that there can only be investment in areas where there will be no exposure for people and the environment. I believe that the European public, the European citizens, should be given safety guarantees, but it is not possible for us to wipe out an entire complex research plan.
Let me say that it is vitally important to emphasise the social aspect of nanotechnologies. They represent a huge opportunity for creating new jobs, for increasing investment in people, and for strengthening the whole area of medicine and health science. In this regard, nanotechnologies represent a huge opportunity. They are comparable in scope with microelectronics in the 1960s, 70s and 80s. Just like microelectronics, nanotechnologies permeate every area of people’s lives. They have major implications in the field of energy, for example, in terms of the possibilities of new lighter, more reliable and more robust materials. The possibility also opens up of building transport equipment that will use less energy. Demand for materials and energy can be cut substantially by means of using nanotechnologies. This, ladies and gentlemen, is the challenge that we have to meet head on if we are to guarantee that the European Community remains competitive on the world stage.
Ladies and gentlemen, these are my introductory remarks and I look forward to the debate. I should like to thank Mr Potočnik and Mr Verheugen of the Commission, the members of the Committee on Industry, Research and Energy, and Mr Renzo Tomellini, head of the nanosciences and nanotechnologies unit.
Mr President, I am here today to talk about the big issue of small technologies. Over 2000 years ago, the ancient Greek politician Demosthenes said: ‘Small opportunities are often the beginning of great enterprises.’ I believe he was right. And I mean enterprise in every sense of the word – not just as a business, but as a project and a voyage of discovery.
Nanotechnology has already shown that it holds a lot of promise. It not only offers new solutions to many current problems, but also opens up new innovation opportunities, boosting the economy and creating jobs.
Nanotechnology is already making a difference in many areas. For example, new medical treatments are being developed for severe diseases such as brain tumours and Alzheimer’s disease; it is helping the environment through more efficient catalysts, better batteries and more efficient light sources; and smaller, lighter and better-performing materials, components and systems are being created. But nanotechnology could also make a huge contribution to major global challenges such as how to tackle threats to the environment, how to make better use of resources and create less waste, and how to improve energy generation technologies.
Europe is in a leading position in the world today, partly thanks to the Commission’s framework programme. European industry should now reap the benefits of that knowledge through innovative products and processes. But to follow through, we need to take action on several fronts, which are outlined in the Commission’s communication Nanosciences and Nanotechnologies: An Action Plan for Europe 2005-09. These include the need to increase investment, boost interdisciplinarity, create necessary infrastructures, expand human resources and foster innovation.
Much progress has already been made in implementing the action plan: Commission funding for research in nanosciences and nanotechnologies has steadily increased to about EUR 470 million in 2005. In fact, the Commission has now become the world’s largest single public funding agency for nanotechnology. It accounted for 30% of public funding of nanotechnology research in the European Union last year. Significant funding increases are expected over the duration of the Seventh Framework Programme. The Commission has proposed expanding funding for nanotechnology, with a new emphasis on developing infrastructures and projects assessing the risk of nanotechnology for humans and the environment. That is a key area, because, as well as the benefits, we must also recognise the potential risks. These must be carefully assessed. Some concerns have already been raised about new applications.
The action plan addresses these too. Special projects and publicity in many languages will provide information and communication. There are projects to engage the public – presenting both sides of the argument; brochures explaining how nanotechnology works; and even DVDs explaining the issues in simple terms for children. In addition, the European Group on Ethics in Science and New Technologies is working on an opinion on the ethics of nanomedicine, which we expect to be delivered to President Barroso soon.
The Commission is committed to ensuring a balanced approach. What is fundamental is to have a high level of public health, safety, environmental and consumer protection. To do that, in Europe we need to identify the safety concerns, collect data for a health and environmental impact assessment of the product, and act at the earliest possible stage through adjustments, where necessary, of risk assessment procedures for nanotechnology.
The Commission is also looking at the European legislation applicable to nanotechnology. We are assessing how adequate and appropriate that legislation is to deal with the increasing use of nanotechnologies. We also need to consider potential regulatory issues.
Lastly, we are active in many international fora, addressing new issues and seeking to develop a code of good conduct.
I am very happy to note that the European Parliament, through the report of Mr Ransdorf, fully recognises the important role to be played by nanosciences and nanotechnologies and welcomes the Commission’s action plan. I find it very positive that the report calls for increased public investment in related research and development, particularly in developing relevant infrastructures and nanomedicine. It is equally important that it stresses the importance of creating the right climate for innovation in Europe as well as emphasising the importance of ‘speaking with one voice’ internationally in this highly promising research area. I am very happy to note that the report has enjoyed a very large measure of support from the three parliamentary committees that have discussed it.
To conclude, I hope I have given you a brief outline of the Commission’s balanced and growing nanosciences and nanotechnologies policy. Together, we can all benefit from that exciting new enterprise. I thank the European Parliament for its support so far and hope you will continue to support the Commission in further developing the European dimension of nanoscience and research.
. Mr President, I am pleased that Mr Ransdorf has incorporated many of our committee’s suggestions into his report.
It is clear that nanosciences and nanotechnologies represent one of the fastest-growing industries of the 21st century. Nanotechnology has the potential to have an impact on a number of industries and it has a predicted market of nearly one trillion euros within a decade.
However, Europe has been slow to realise this potential and thus holds a small market share in research and development and education and, as a result, industrial innovation in this field. It is imperative that the EU adopt this plan to support nanoscience development, education and vocation within the Member States. Furthermore, an emphasis on nanoscience and nanotechnology is critical to reaching the goals set by the Lisbon Strategy.
With regard to the report, I should like to highlight a few goals that have been incorporated and identify an important point that unfortunately has not been addressed adequately. Firstly, nanoscience and nanotechnology is permeated with ethical issues. As such, I am pleased that the report has included our committee’s suggestion to maintain high ethical principles and has welcomed public reviews on non-therapeutic human enhancement and privacy. In addition, I support the Commission’s proposal to respond to the dynamic nature needed for proper regulation in this field.
Secondly, the proposal has a strong emphasis on patents. Reform, as well as global incorporation of the patent system for nanoscience and nanotechnology within the Member States, is crucial to Europe’s success in this field. Reform must include a decrease in cost for the patent process, as well as an increase in accessibility of patents for SMEs. Furthermore, to promote global compliance with patent recognition and protection, we should emphasise the importance of fulfilling WTO regulations, especially in China.
However, protection of intellectual property rights, both internationally and within Europe, has not been developed sufficiently in the report. Member States are called upon to coordinate actions regarding IPR and act within OECD and UNESCO. This is too weak to protect IPR in this field. These organisations deal more with promoting good practices than with ensuring action. Thus, real standards could prove more effective.
With strong growth projected in the field of nanosciences and nanotechnology, it is important that the EU accept the Commission proposal to adopt new approaches to this industry, from education to R[amp]D. Such actions will contribute to heightened competitiveness and development in our Member States.
. Mr President, first of all I would like to congratulate Mr Ransdorf, my colleague and Vice-President of the Committee on Industry, Research and Energy, for his excellent report. I would like to affirm my Group’s general support for his report and for the Commission’s proposal.
Nanosciences and nanotechnologies are very important for the future of the economy and society. They hold huge promise for industrial and other applications. It is a very exciting technology in all sorts of areas. As a measure of the priority we are giving to nanosciences and nanotechnologies in Europe, I note that this topic is a significant theme in the Seventh Framework Programme. I welcome this action plan.
Having said that, I wish to enter a note of regret at the rather negative and fearful approach characterised in the Verts/ALE Group’s amendments. It is a pity to react against imagined risks, merely because they are in something that is so small as to be difficult to identify, or even, dare I say, to understand. Or perhaps that just applies to simple souls like myself. I would urge caution, therefore, on the requirements for labelling in advance of scientific evidence and on applying the precautionary principle. If we always applied this principle, then innovation, invention and inquiry would all go out the window and we would make no progress at all.
I also want to enter a reserve on the issue of whether nanoparticles should be included in REACH. Let us be quite clear that many known particles are part of existing chemical stock and should therefore be treated under that category. We have enough problems with REACH without adding to them on a very small level.
Finally, I shall end on a note of optimism and remind colleagues of the old saying ‘out of little acorns grow huge oaks’. I hope my party at home is listening to that remark.
. Mr President, nanoscience deals with phenomena in solid state material at nano level, namely at the scale of 10-9 of a metre. Nanotechnology is based on this research. It is a particularly promising area of technology and represents a potentially positive trend that may dramatically increase the likelihood of progress in many areas of our lives.
Amongst others, the automotive and aviation industries could benefit. One of these benefits could be the manufacture of smooth abrasion-proof coatings containing nano particles. There could also be benefits for our health, in the form of medicinal products or cosmetics. In addition, there may be useful spin-offs for the energy sector, in the form of fuel cells or nano-porous hydrogen absorbers and efficient solar batteries. I could also mention ICT technologies exploiting optical and spin states that facilitate further compression of information to be read with blue lasers, and to biotechnology, including DNA research and bioinformatic systems. To these examples one could add sensory or construction materials such as nano-composites or fibres and fabrics whose surfaces are activated by electron compounds. At the same time, unfortunately, permanent damage to the environment may be caused, and the atmosphere may be polluted by the long term presence of aerosol gases that are difficult to monitor.
There are two kinds of nanotechnology. The first is known as ‘top down’ technology. Amongst other things it involves the transition from the macro to the nano state, for instance by the grinding of powders, and the development and activation of their surfaces through increased potential. Nano-diamond coating materials are one example of such technology. The second group is known as ‘bottom up’ technology and allows the molecular level to be set. The creation of highly integrated spintronic devices is one example of this. Unfortunately, we have few technologies available that use tunnel microscopy or self-organising phenomena. Biological information systems form part of this group.
In conclusion, it should be stated that scienctific policy in the field of nanoscience and nanotechnology should first take account of the fact that, as it stands, the development of ‘top down’ technology in the European Union allows for the creation of at least a few and perhaps more than a dozen technological platforms. Secondly, ‘bottom up’ technology requires further intensive cutting edge research in the area of basic science. And thirdly, a method of researching current pollution levels should be devised as a mater of urgency. I am referring to the current pollution of the atmosphere with nano particles that is not a result of nano technology. This is something more than PM 2.5, which passes easily into our bodies through cell membranes and whose catalytic action can be harmful to health. Who knows, perhaps the cancer epidemic may be linked to the permanent presence of nano-aerosols in our environment. It is a presence that is difficult to define, may be growing and has a range of sources.
. – Mr President, let me start with warm congratulations to the rapporteur, Mr Ransdorf, who really has got stuck in to the subject and tried to cover every aspect of it; I also appreciate his philosophical reflections at the beginning of his speech.
We Europeans have to be aware of the fact that we will not remain leaders in a range of markets and technologies for ever, and that there are many markets in which we have already lost it, and along with it the power to control many technologies; one thinks of the pharmaceutical industry, more and more of which is moving away from Europe, and microelectronics, a sphere in which more and more of the discoveries are being made in Asia.
Although, in nanotechnology, we Europeans are ahead of the world and are, technologically speaking, the tops, this has to be qualified by saying that we focus not only on the technology, but also on people, and that is a characteristically European approach, one that is brought out in this report – at any rate in the form in which it was adopted by the Committee on Industry, Research and Energy. That is the form in which it must remain. The report in its present form strikes a balance between high-tech and the bounds of ethics as well as between industrial policy and the interests of the consumer, both of which are equally important and must be balanced.
If we are to stay ahead, real support must be forthcoming from the European Union, and that can be done not only through the Seventh Framework Programme for Research but also – and this is at least equally important – through standardisation and the application of norms. What is needed for global competition is a globally binding framework, and this is where we can do as we did with GSM technology, where we Europeans were active in moving the process forward and achieved a certain position on the world market.
The big problem with the whole nano-debate, though, is that the subject is too abstract; people have no conception of what it is about, and so, once more, the door is wide open to those who make it their business to spread fear throughout Europe, whose attitudes are reflected in a number of amendments tabled here, just as they were when we were considering software patents, and also, to some degree, with REACH. We cannot afford the same thing with nanotechnology, to which the scaremongers in the fear industry are becoming the principal obstacles. What we need at the moment, though, is every job we can get; it is because we must not blow out of the water the Lisbon Strategy that is on our lips every day that we have to make nanotech more real to people. Nanotechnology is already creating jobs; I myself have visited firms working in this field and find it utterly fascinating. There is enormous scope available in the semiconductor industry, in the automobile sector and in medical technology. By all means, let us have risk assessments, but let us not go overboard about them.
Can anyone among you confirm to me that they do not use a mobile phone in view of the known risks involved? If consumers see the potential gain as greater than the potential damage, then they will use the technology; that is what is absolutely crucial, and that is why people need to be able to have the information on the basis of which they can come to their own decisions. We in the European Parliament are playing our part in ensuring that they get it. STOA, this House’s Committee for scientific technology options assessment, is organising nano-cafés, which are happening in Brussels on 18 October, and you are all warmly invited.
. Mr President, I would like to say that we Greens are not opposed to nanotechnology, but things have to be done properly. Otherwise, we will never have the consumer confidence needed, we will not be able to take advantage of the great potential benefits of this technology, and investments will have been squandered.
Those who spurn precaution are not friends of nanotechnology. Quite the opposite. At the moment, we are stepping on the gas of nanotechnology without first ensuring that we have emergency brakes or even knowing whether the steering is working.
Nanoparticles are being used widely in sensitive consumer products such as cosmetics, detergents, paints and textiles. Our worry is that we may be paving the way towards a great health scandal in the future.
These fears are not without foundation. The European scientific committee has stated, and points out in its opinion of 28 and 29 September of last year, that there are significant gaps in the knowledge required to assess the risks, for example with regard to the definition of nanoparticles, their detection and measuring, data, doses, responses, evolution, the persistence of nanoparticles in human beings and in the environment and all aspects of environmental toxicology. That same committee stresses that we do not even have methods for evaluating the risks.
We are talking about elements that have a very different value. The main problem is that the uncontrolled release of nanoparticles may be considerably more dangerous than that of conventional particles, because nanoparticles are much more chemically reactive and are easily oxidisable, and radicals that are highly reactive and harmful to the human body may be produced. Nanotubes may behave in the human body in a manner similar to asbestos fibres. We all know what happened in the case of asbestos.
Once they are released into the environment, we know very little about how nanoparticles behave and react, and the European Union must do everything it can to promote research in that area. Nevertheless, at the moment just a tiny fraction of investment in research is directed towards precaution, and we have no regulation whatsoever. We do not have a legal framework for the use of these products.
Our policy cannot be to market these products first and then ask questions later. We need a policy of precaution in order to be able to move forward definitively with this technology.
. – Ladies and gentlemen, I am delighted that Parliament is devoting attention to the issue of nanosciences and nanotechnologies. I wish to express my appreciation and support for the report before us, which confirms that this is one of the key technologies of the 21st century. It is therefore appropriate that nanosciences and nanotechnologies should figure among the EU’s priorities. There are both negative and positive aspects to this issue, however.
On the positive side is the support that upcoming technologies have gained across the whole of Parliament. As the report correctly says, the development of nanotechnologies presents an extraordinary opportunity. Europe is currently keeping pace with the world. I saw evidence of this a few days ago during a visit to the northern Czech town of Liberec. The results of work carried out by Liberec Technical University and a company in the town were, in terms of the research and application of nanotechnology, absolutely world-class, including the manufacture of exceptionally high-quality machinery. I should also like to point out that this is one of the smaller Czech towns and not a potential science centre, like Prague or Brno. Nanotechnologies also represent an opportunity, in my view, for smaller countries, and generally for smaller organisations. The development of nanosciences and nanotechnologies naturally requires substantial support, not only in the Czech Republic but also across Europe as a whole. The rest of world is already aware of this. Who do you think is among the most actively interested in the conclusions of the work of scientists and technical experts in Liberec? Naturally, it is people from other continents – especially from North America, but also from South East Asia.
Which brings me to one of the negative aspects of the development of nanotechnologies in Europe, and this is what I feel to be the insufficient protection of intellectual property in relation to the application of the results of research in other sectors. Another issue is financial support, which, in my opinion, is insufficient, complicated and difficult to obtain. The report also points out that the United States already accounts for 37% of the world’s expenditure, whereas Europe's spending stands at 24%, less than that of Japan. The planned funding of nanosciences and nanotechnologies as part of the Seventh Framework Programme also lags behind that of the US.
To conclude. I should like to mention what I personally feel is a further significantly positive effect. Nanosciences and nanotechnologies offer very good prospects for young people with an interest in science and technology and in studying at university. We must not pass up this opportunity to give the development of science and technology in the EU fresh impetus. We must ensure that we are present when the prefix ‘nano’ – meaning ‘dwarf’ or ‘gnome’ – gives birth to a giant of the 21st century.
Nanotechnologies are without doubt of great significance for the future of mankind. Progress is rapid, and the technology will have a dramatic impact on nearly every field.
There is a deep-rooted notion in this House that all important phenomena such as this must be controlled by the EU. In every report it is stressed that organisation, legislation, supervision and funding must be the responsibility of the EU. In every report the importance of the EU not lagging behind the USA, Japan and China in terms of global competition is pointed out. Yet we never see any convincing analysis of what it is about the market that cannot sort itself out of its own accord and therefore requires official measures. We never see any convincing analysis of the level at which such official measures should be taken. Every single time, the reports are based on the idea that the European Parliament is perfect in its proficiency and therefore can and should charge the Commission and the Member States with the task of complying with its instructions. The European Parliament calls on and reminds everyone of the problems faced by the world and of how they are to be solved, stressing and emphasising these. For example, the rapporteur, Mr Ransdorf, wants Parliament to establish that nanotechnologies ought to be geared to the development of hydrogen energy. I contend that the European Parliament is guaranteed to be incompetent to decide a matter of this nature. Nanotechnologies are developed with the most speed and efficiency when not controlled from on high by international bureaucracies. It is the international research community, businesses and the national institutions that are best placed to experiment and compete in the field of nanotechnologies, and it is private and state organisations within the nation states that are best placed to produce information material about nanotechnologies in keeping with the values and experiences of their own peoples. The role of the EU in this context should be restricted to setting up a patent-monitoring system for this field, establishing ethical and environmental policy standards and possibly providing funding of very large-scale projects along the lines of fusion research.
– Mr President, ladies and gentlemen, I believe that Europe needs a consistent system of cutting-edge infrastructure, research and development in order to remain competitive in the field of nanosciences and nanotechnologies. Nanosciences and nanotechnologies can play a positive role in achieving important economic, social and environmental goals, and I hope that they will be able to meet the needs of the citizens and thus contribute to the well-being of the nations.
There are undeniable facts that we cannot overlook: a whole host of technological advances are just round the corner thanks to the way in which atoms and molecules have been aggregated to form new materials. It is vital that more funding be granted to this area of research so as to guarantee the competitiveness of the European industrial system, but there must always be respect for inalienable ethical principles and public health and environmental criteria.
I agree with some of the amendments tabled by Mr Hammerstein and Mrs Breyer, and they are: Amendment 1 to paragraph 2, which is a useful and sensible recommendation on the assessment of potential risks to human health and the environment and the subsequent social and ethical implications and which takes nothing away from the original text; Amendment 6, which maintains that funding for research must be granted exclusively to projects that use at least half of the resources to carry out risk assessments; and Amendment 8, which stresses that the risk assessments must be carried out throughout the life cycle of the products obtained from nanotechnologies, from conception to completion.
We cannot overlook the fact that there appear to be many toxicological risks linked to nanotechnologies, a point that is also upheld by countless experts interviewed by the prestigious MIT periodical ‘Technology Review’. The report does, however, also consider this side of things.
As regards the new paragraph 5a, I believe, instead, that it is only right to advise caution in terms of a satisfactory risk assessment and to guarantee the traceability and labelling of, and accountability for, products based on nanotechnologies. However, although I agree about the limitations of research, I find the text to be slightly vague and so I shall abstain, just as I shall abstain on the proposed new paragraph 17.
To conclude, the nations and Europe have to be competitive in the field of nanosciences, and the effort proposed seems minimal – a half-hearted commitment – in terms of trying to bridge the gap that already exists between us and both the United States and the Far East. The report rightly considers both the economic and strategic perspectives of the knowledge triangle and the requirements in relation to sustainability and people’s health. I shall therefore vote in favour of Mr Ransdorf’s excellent work.
– Mr President, ladies and gentlemen, today the European Parliament, with the report by Mr Ransdorf, whom I congratulate, is sending out an important and specific message: that nanotechnologies, with their surprising potential and development prospects, are at the centre of the European Union's development policies.
Our researchers in this sector are not lagging behind researchers anywhere else. On the contrary, one could say that they are the first in the world. Thus, here too, the bet which we are being called upon to win is to develop and exploit economically the knowledge produced. In order to win this bet, we need, as in other knowledge sectors, to link our wealth of human resources with production promptly and effectively. We need cooperation between the state and the private sector. Universities, research centres, industry, companies and banks need to come together and cooperate closely and with vision. We need, above all, to advise and prepare the citizens for the revolution which nanotechnologies will bring to their everyday life. They will change the world as we know it.
Ladies and gentlemen, nanotechnologies and nanosciences are to the 21st century what the Internet was to the 20th century. We cannot afford to again experience the European paradox which we have seen in the past. In the past, the Internet, a clearly European idea, was developed by America better than anyone.
It is time, as the European Union, for us to prove that we know not only how to develop new ideas, but also to exploit them for the benefit of European citizens.
Mr President, Mr Potočnik, I would like to congratulate the rapporteur on his excellent report and stress that the European Union must continue to attach importance to scientific research and technological development in nanosciences and nanotechnologies, which, furthermore, are one of the thematic priorities of the Seventh Framework Programme.
Ladies and gentlemen, as previous speakers have said, nanosciences and nanotechnologies are seen as key technologies for the 21st century, with significant repercussions for our industry. This is a multidisciplinary field which opens up a whole range of new opportunities and of solutions to citizens’ and companies’ real needs, and it is therefore expected to make a great contribution to the European Union's achievement of its sustainable development and competitiveness objectives.
The European Union is certainly the leader in this sector, although it invests considerably less in R and D in this field than the United States or Japan. I agree with the rapporteur’s opinion that the European Union must strengthen this leadership in order to consolidate and enhance our position in a highly competitive world context and in a very promising sector.
To this end, it is not sufficient simply to increase investment in R and D. At the same time we must guarantee the excellence of research, ensure that we have sufficient qualified personnel, greater coordination of resources and better coordination of policies with the Member States, and continue to improve the business environment, mainly by modernising our SMEs and creating new ones on the basis of knowledge, so that excellent R and D in nanosciences and nanotechnologies is converted into new products and new processes.
The European technological platforms linked to nanosciences and nanotechnologies contribute to establishing common research objectives and priorities that are of interest to industry.
I would also like to stress the importance of international cooperation. Ladies and gentlemen, we must not place obstacles in the way of scientific progress. We must support our researchers, since it is they who are more aware of the pros and cons in this field than anybody else. What certainly is the case though is that, in order for the citizens to have faith in science, knowledge of scientific progress must be disseminated in a comprehensible manner and the public’s awareness must be improved, so that there is greater understanding of the real challenges and implications for our lives.
– Mr President, ladies and gentlemen, I am grateful to Mr Ransdorf for his report and I should also like to thank Mr Potočnik for his presence in this House.
Nanotechnologies are extremely important, and none more so than nanoelectronics, which enables us to achieve ever greater gains in efficiency while consuming less energy than we currently do with microelectronics, as is also confirmed by the platform’s work.
Nanotechnologies signify the intelligent use of common materials, for example through filtration and catalysis, of materials that may enable us to avoid the difficulties linked at times to the scarcity of rare elements. I should, however, like to point out that the fears about the consequences for people’s health are not unfounded. The nanometric size of the particles requires consideration to be given to the risks associated with a new kind of toxicology. According to the available evidence, these particles can pass directly through the cell membranes and therefore may attack the nucleic acids. I think it only right for resources and energy to be devoted to this issue.
I should like to conclude by addressing the Commissioner: we need to reform the European Patent Office, as it currently lacks satisfactory controls. Parliament must be able to have its say; the work can no longer just be intergovernmental, but must become part of the Union’s activities. The overall issue of advancing and safeguarding science is in fact a Union issue.
– Mr President, what are policy-makers supposed to do about nanotechnology? We cannot allow ourselves to become no more than promoters who uncritically accept hype, and nor can it be our function to go into the roadshow and nanocafé business in an attempt at allaying people’s real fears. We cannot allow ourselves to be no more than carriers of advertising for nanotechnology.
Politicians are there to see to it that consumers and the environment are protected. Nanotechnology is used to put on the market products such as cosmetics, cleaning materials, and textiles, which are aimed at private consumers and virtually unregulated. As Mr Prodi has just said, there is no legal framework applicable to nanotechnology. When the Commission’s scientific committee admits, as it did on 29 September last year, and I quote, that ‘there are considerable gaps in terms of risk assessment, of characterisation and of the measurement of nano-particles. Little is known about the relationship between dose and effect, nothing at all about where in the human body nano-particles end up and how long they remain there, and little about the degree to which they are toxic to the environment’, then we cannot ignore that and bury our heads in the sand; on the contrary, is it for you, you in the Commission, to create a permanent legal framework to protect all consumers.
Have we really learned nothing from our experience with asbestos? We have just heard that nano-particles are capable of crossing the blood/brain barrier. Knowing as we do of these risks, surely we have to put protective mechanisms in place? We cannot simply allow these products to be put onto the market and tested on consumers; we cannot allow consumers to be treated as guinea pigs!
It is no part of the role of policy makers to be placard carriers for nanotechnology; their role, on the contrary, is to put in place a comprehensive legal framework for their regulation, control and measurement – all the things, that is, to which your own expert opinion makes reference.
Anything else would be to do a disservice to nanotechnology, which can make headway on the market, and be economically sustainable, only if we make it plain that account must also be taken of the interests of the consumers and of the risks involved. If Europe is to be a good place in which to site a business, it must also be a good place in which to be a consumer, and there is a lot missing in that respect. I see it as positively irresponsible that the Commission, even though it knows what is missing and is aware of the lack of any methodology for assessing the risks, wants to allow the marketing of consumer goods aimed at private citizens and their households, without the certainty of every risk having been removed. I again appeal to you, as a matter of urgency, to do something about this.
We have as yet had little to say about the dangers, the ethical problems, about enhancement, about the enrichment of nano-particles in human beings, for we have long believed that these were the stuff of science fiction, but these perils are drawing closer.
What I expect of the European Union is that it should give the USA an answer, and our answer, the European response to nanotechnology, far from being that we are willing to follow technology in a lemming-like fashion, must be that we will take a socially responsible approach and consider the risks involved.
– Mr President, it is vitally important that attention be given to nanotechnology. The production of new material at the molecular level results in the creation of new characteristics, the effects of which on human health and on the environment are as yet unknown. The Commission has produced a proposal for an action plan to run until 2009, which is full of high expectations of the economic and social benefits, but the Commission regards the public's ethical misgivings and concerns mainly as obstacles, and so, Commissioner, in that respect, I have to tell you that the action plan is particularly unbalanced.
The same, unfortunately, can be said of the Ransdorf report, even though it does, to some extent, act as a counterbalance. What, then, is missing? What is absent, above all, is the willingness to consider concerns other than safety risks, not least the issue of whether or not new technologies are desirable, or issues to do with people’s convictions about life in general. The benefits and possible adverse effects must first of all be considered, in order to prevent choices being made solely on the basis of economic value while the technology is still at an early stage in its development.
Secondly, we in the European Union must concentrate more on international coordination, not only as regards toxicity tests and risk assessments across the whole life cycle, but also as regards legislation on standards, labelling and liability, with those who market nanoparticles being liable for any damage caused by them.
Finally, one has to consider the desirability or otherwise of patents relating to nanotechnologies and nanomaterials, particularly with regard to basic and general technology and to materials capable of being used in a wide variety of different ways. Can the Commission have a critical analysis done of this? It might then consider the question of to what extent the patents and licenses would put poorer countries at a still greater disadvantage and what might be done to counteract this.
Mr President, the results of research into nanotechnology and its applications indicate an enormous potential for producing materials with beneficial properties. The way in which these materials are exploited will have an impact on progress in the fields of industry, the economy and health protection in the 21st century, as well as improving our standard of living. The race to make further progress in the field of nanoresearch and nanotechnology has begun and the European Union cannot afford to lose it.
The report indicates a range of obstacles to be overcome. These include legal and formal issues, protecting intellectual property, coordinating research and making it available to the public, setting up interdisciplinary research groups, training, obtaining additional funding from private investors and the safe use and management of new materials. All these activities should be monitored and supported by Parliament.
I should like to thank Mr Randsford for a sound and much-needed report.
– Mr President, ladies and gentlemen, I should like to thank the rapporteur for his report, which sets out very precisely the trends in this dynamic sector of science and technology. The changes brought about by nanotechnologies are comparable with the technological revolutions of the past and may perhaps even outstrip them. The possibilities unfolding before us give rise to a series of challenges. The report reacts to some of these, while leaving others unanswered. The conclusion from the text before us is that our global partners and competitors are aware of the importance of nanotechnologies and related research. This is clear from the sums earmarked for this research and from the conditions created for it. Although the Commission had intended to raise the volume of funding from the Seventh Framework Programme earmarked for nanotechnologies, it did not actually do so substantially, according to the rapporteur, who compares the public and private resources of Europe, the United States and Japan in this regard. Europe lags behind the United States as regards both generating competitive infrastructure and adopting standards on intellectual property.
The issue of patenting inventions in the area of nanosciences and nanotechnologies is moving ahead slowly in Europe and the report emphasises the need to reform the European patent system in order to help science and innovation as a whole. What is sadly missing is a timetable. One aspect of the use of nanotechnologies missing from the report is that of their possible use for the military. The fact that these technologies are not the subject of any restrictions may come back to haunt us. The free transfer of these technologies is likened by Thomas van der Molen in his report to providing a nuclear reactor to all countries on the understanding that none will be used for developing nuclear weapons. I believe that in the near future we will have to take the area of nanotechnologies into account too, and address this question.
– Nanotechnologies have potential, but anyone seeking, uninformed, to release such technologies onto the consumer market, unregulated and without safeguards, really does jeopardise such potential. The Group of the Greens/European Free Alliance wants knowledge to come first, then regulation protecting the environment and health and then marketing. That is the right order.
Nanoparticles do not have the same toxic characteristics as ordinary particles. Coal dust is not hazardous, but nanoparticles in the form of carbon clusters cause serious brain damage in fish within 48 hours at concentrations as low as 0.5 ppm. Nanotubes are capable of destroying mitochondrial DNA, while nanoparticles on the skin can migrate to the brain and the lymph nodes and damage our bodies. Our immune system is simply not adapted to cope with nanoparticles. The EU’s own research shows that non-biodegradable and biologically incompatible nanoparticles can be life-threatening and that all inhalation and ingestion of these should be avoided.
Mr President, the main focus of the report is on the benefit of nanoscience and nanotechnologies and the need for Europe to be at the forefront of their development, in line with the Lisbon objectives of greater productivity and economic growth. While laudable, this leads to one major gap: the recommended increases in research in nanotechnologies are preceding legislation to regulate these technologies.
Legislation should, at minimum, keep up with research. In the hurry to get ahead of China and the United States, we may see regulation including risk assessment as being something that could hold us back. However, there are questions on non-therapeutic human enhancement, privacy, equity, patenting, military applications, safety and health and the environment, which we need to answer first. Regulation in this case should ensure that we do not in our haste create very difficult problems. If it is good regulation, it will serve research and make it more focused and effective. ‘Look before you leap’ has always been a good and useful maxim.
– Mr President, ladies and gentlemen, I should like to thank our rapporteur, Mr Ransdorf, for his committed report, in which he has handled this important issue with a great deal of awareness and sensitivity, and it now needs to be found its right place within the framework of the European institutions. On the one hand, there is fundamental research, there is the Seventh Framework Programme for Research, the Europe Research Council, and the technology platforms – where we have done something of lasting value – and I would like to congratulate Commissioner Potočnik on the prospective great success of this Seventh Framework Programme.
There is also the Joint Research Centre, which could do more to deal with what has become known as the anxiety industry, and its objectivity would certainly be a sound basis on which to monitor these new technologies. The ‘European Institute of Technology’ proposed by the Commission under President Barroso could make it its business, by means of a top-down strategy, to communicate the insights of fundamental research to the education and training sectors, or a bottom-up strategy might be employed to extract this knowledge from the educational institutions, but also and in particular from small and medium-sized businesses and to present it on such a platform as ‘eBay’, with the possibility of the net being used to exchange ideas, express aspirations and guarantee better communication in the twenty or more European languages.
The fusion reactor ITER could also play a role in this respect, for it is in research into fusion and plasma that nanotechnology presents a whole new challenge as a means of advancing energy efficiency, minimising losses due to wear and tear, and of developing strategies for fighting against corrosion, not least in the generation of energy. There are many possibilities in many others fields, cleaning being one of them.
I would like to express my gratitude to the rapporteur, Mr Ransdorf, for his very accurate report highlighting the shortcomings in nanotechnology development, as well as the enormous opportunities and promising future of this sector.
The European Commission’s action plan outlines preconditions for the continued support of this sector and calls on Member States to put more emphasis on it within the context of developing a knowledge-based economy. Nanotechnology forms an integral part of various technological disciplines and will, in the near future, have a major positive impact on virtually every branch of industry, and these facts alone necessitate the implementation of an action plan in order to ensure a high degree of coordination and support.
I would now like to mention some of the problems facing this important area of research and development. I believe that research and development of any extent at all in the area of nanotechnology would in itself meet the criteria of excellence. However, in many instances this formal requirement, in combination with the requirement for a so-called critical mass of resources, blocks the participation of smaller university research and innovation centres, as well as innovation centres in small and medium-sized enterprises backed by national and European support programmes, such as the Seventh Framework Programme or the upcoming Framework Programme for Competition and Innovation.
In this regard I would like to draw your attention on the one hand to the need for better cooperation between the small and large organisations that are active in this area of research and development, and on the other hand to the need to enhance the internal competitive environment.
The other problem I would like to highlight is funding. We continue to witness a deterioration in the amount of funding available for research and development, and this applies also to nanotechnology. It only remains to be stated that despite our capable scientific and innovative potential we are clearly behind the US in this area. In addition to the Seventh Framework Programme, a solution might be sought, primarily for smaller research and innovation projects, in venture capital, where the potential for more efficient institutionalisation by means of public-private partnerships is often underestimated.
I believe that the European Commission, along with the European Investment Fund, could play a better coordinating role through the JEREMIE Programme, accompanied by specific and clear recommendations to Member States regarding the creation of efficient incentives financed from public funds, including the structural funds.
Nanoscience and nanotechnology have a great potential to make further contributions to the prosperity of mankind. However, politics too should act in line with technological development, be it with various initiatives or with legislative measures. Here we have to promote development and put into place legislation which prevents abuses and limits risks. In this light, the document drafted by the Commission is very important.
However, we are rather late in dealing with this matter. Parliament, the Commission and the Council are close to finalising negotiations on the Seventh Framework Programme. This programme includes some essential elements of the Action Plan, such as research, innovation, and, to an extent, human resources. I sincerely hope that Parliament has been engaged in serious negotiations and has advocated an appropriate role for nanoscience, both by defining the subject areas for research and by attempting to secure a substantial increase in research funding.
In this regard, there is one area which remains open and which the Action Plan defines as essential in securing the critical mass for infrastructure. It involves connecting universities, research organisations and industry and recommends that this objective be met through the use of existing mechanisms. In the meantime, a lively debate has been sparked about what is called the European Institute of Technology, which is a further development of this idea concerned with securing the critical mass with an emphasis on human resources.
We have to take account of the well–considered conclusions that have already been reached about nanosciences and nanotechnologies when deciding on the development of future mechanisms for securing the critical mass. In this respect, I would like to stress that we need to facilitate cooperation both with those groups that have already demonstrated research excellence and with those that have a great potential to achieve excellence over a relatively short period of time. Nanosciences and nanotechnologies can serve as one of the test areas for establishing an ever closer relationship between the three sides of what is known as the knowledge triangle.
Finally, I would like to congratulate the rapporteur on a splendid piece of work.
– Mr President, according to the latest survey by the World Economic Forum, the capacity to innovate accounts for some 30% of the highly-developed countries’ competitiveness, and that is particularly true in the case of nanotechnology. Its use in medicine, for example, opens up possibilities of improved treatments for cancer, heart disease, Alzheimer’s and Parkinson’s, which, together, account for two-thirds of deaths in Europe.
This is a field in which Europe’s research institutions and businesses are world leaders; in the Netherlands alone, the nanotech industry achieves a turnover of EUR 20 billion, and the government is investing record amounts in it, for example in the ‘Centre for Molecular Medicine’ in Eindhoven. As an example of a pro-active strategy, with the sort of attitude that world development and competition are crying out for, businesses are doing likewise.
The need for choices to be made, for investment, and for support to be given to European basic infrastructure – all these things are expressed well in the Ransdorf report. It follows that the task for the Commission, for the Member States, and for the regional authorities is to work together with industry and SMEs to ensure that this is put into practice in industrial production in this part of the world. The Seventh Framework Programme for research and development, the European technology platforms and the 'regions of knowledge', together with the Structural Funds, have laid a good foundation, particularly where finance is concerned. Then there are the risks. These must, of course, be considered, particularly at the global level within UNESCO and the OECD.
Finally, this autumn sees Commissioner Potočnik embarking on a roadmap for research infrastructure, which should reveal which regions, areas or clusters really do have the potential to meet the challenge of global competition. Investment is not about a global ‘brain drain’, but should, on the ground, result in a ‘brain gain’ – a gain for the European economy and for the prosperity of Europe’s people.
. Mr President, I should like, in a telegraphic way, to respond to and summarise what I think is the message from today’s debate concerning innovation, funding, risks, ethics and the regulatory framework. I shall take them one by one.
On innovation, there is no doubt that nanosciences and nanotechnologies have a very high potential. Nanosciences are very much like information technology. So a breakthrough in this area would provide results for all sectors. That is why it is very important to pay close attention to innovation.
If we were to compare ourselves to the United States, we would find that in many areas we are not lagging behind. However, the one area in which we are truly lagging behind is information technology. If you look at how much money we provide for innovation, research and development, you would find that even structurally, not just globally, we are lagging behind. We should not make the same mistake when it comes to innovation.
We are trying to engage European technology platforms, joint technology initiatives – in which we are very active – and the companies from that area. I agree that the intellectual property issue, IPR, is also important and that is why it has received special attention in the action plan.
Let me now turn to funding. We have two themes which are dealing with that very seriously. One is, of course, nanosciences and nanotechnologies and the other is information and communication technologies. However, there is more than that. There are also the questions that will be dealt with in the European Research Council, in the people programme, in the capacities programme, and in infrastructure – the things connected with regional development. So it is very hard to compare the money that was devoted today to FP6 with the money that will be used in FP7. What I can tell you is that the funding will be increased considerably in comparison with the existing situation.
Again, if we compare the funding in Europe to that in the United States, we must not forget that the framework programme is 5% of European public funding. Therefore, it is obvious, if you compare how much public funding is provided for nanosciences, that it is 30% of that public funding in Europe. Obviously, we are giving it proportionally much higher attention than the Member States are doing. That has to be clearly underlined.
Secondly, in normal circumstances, two thirds of funding should come from the private sector, where we have to focus our attention. So here one of the things we found out – and it was published in August 2006 – was what the decisive elements are according to the companies doing the research in the area of Europe: first, the existence of the market; and second, the knowledge pool, not the wage level. The wage level is almost irrelevant when we talk about knowledge and research and development. These are the areas which need attention.
Thirdly, concerning the risks, it is true that we do not know everything and it would be hypocritical to say that we do, because it is not true. However, we know a lot, and I agree with all those who said that we need to pay proper attention to that in FP7. In the action plan we have also paid proper attention to the questions connected with the risks. Informal collection of inputs for further projects under FP7 has recently been completed. It is also extremely important that the way in which we approach questions of risk should be transparent and that we educate people in the proper way.
Concerning ethics, it is quite clear that we have to maintain the high ethical standards and principles that we have always followed and pay proper attention to that.
Finally, on the regulatory framework, regulatory issues again form an integral part of the action plan. They are concentrated there and the Commission is working in close collaboration with research DGs and DGs active in regulatory aspects, and with external experts, with a view to addressing various uncertainties with regard to potential hazards and exposure, to addressing gaps in knowledge, and to further developing guidelines and methods. The adequacy of existing and future legislation with regard to nanotechnology products is also being examined carefully.
To summarise, without any doubt we need a balanced approach, which is transparent, with a high level of care for public health, safety, the environment and consumer protection, but aimed at exploiting the huge potential of nanosciences and nanotechnologies in research and innovation. Today’s report was a very good opportunity to underline all these components of our approach and I should like to thank honourable Members for their attention to these issues, for the support given to our work and for the concerns they have raised.
The debate is closed.
The vote will take place today, at 12 noon.
The next item is the report by Mr Hutchinson, on behalf of the Committee on Development, on ‘more and better cooperation: the 2006 EU aid effectiveness package’ (2006/2208 (INI)) (A6-0270/2006).
. Mr President, Commissioner, the report I hope we are going to vote in favour of today follows directly on from the three Commission communications that constitute what is referred to as ‘the 2006 aid effectiveness package’ and the report is therefore more broadly about pursuing the objective of improving European development cooperation. So much for the context.
As for what is at stake here – or even, I might say, constitutes the challenge – this could not be clearer: how are we Europeans significantly to improve the actual aid we provide to the countries of the South? In other words, how are we to set about ensuring that the aid we grant to the countries of the South is converted much more systematically into practical progress such as will genuinely change the lives of millions of people living in humanly unacceptable conditions?
There is now a collective awareness of the fact that we could provide better aid, and political commitments have been made enabling us to give this issue priority status in our development cooperation policy. We have a European consensus on development and also a new strategy for Africa. That is excellent. Moreover, the legislative and technical arrangements are being put in place. If I may say so, all that remains for us to do is to give practical expression to all this.
The many issues that we have dealt with in this report include the following: the actual definition of development cooperation and, therefore, of what each Member State is legitimately entitled to include under public development aid; the minimum level of aid to be obtained if our commitments are to be honoured; the untying of aid, a process that Member States – a number of them, in any case – are clearly reluctant to apply; the absence of indicators enabling real progress in improving European aid to be assessed; or, again, the concern of actors on the ground who note a certain reluctance to involve beneficiary countries in the strategies and programmes intended for those countries.
In addition to these specific issues that give us some grasp of how far we still have to go in improving our aid in practical terms, the three Cs – complementarity of actions, coordination of programmes and coherence of policies - also constitute a framework within which to work and a particularly important template for interpreting the action that we shall have to take over the next few years where cooperation is concerned.
When it comes to complementarity of actions, whether these be taken on a sectoral or geographical basis, the fact is that distribution of the work gives rise to some resistance and a number of difficulties. By adopting an open and bold approach, we should be able to overcome these problems. The debate cannot be reduced to a clash between Member State protectionism and Brussels centralism, useful though it undoubtedly is to guard against excessive centralism. This is characterised by a top-down approach to programming and, in particular, by reduced participation by the partner countries and by civil society in defining strategies and priorities.
The fact remains that centralised coordination between Member States and the Commission would offer undoubted advantages and would, in particular, make it possible to avoid the present situation in which a multitude of different actors do the same thing in the same country or region. For example, the atlas of donors clearly shows the existence of forgotten crises or of what are known as orphan countries, together with post-tsunami-type situations in which the beneficiary countries are incapable of absorbing a huge quantity of aid provided on a one-off basis.
Although coordination has been talked about for years, huge challenges remain when it comes to harmonising procedures and doing a better job of coordinating the EU’s various cooperation programmes. What is more, not only do the various Community policies themselves need to be internally coherent, but there also needs to be a coherent approach to policy-making in the various geographical areas in which our development policy applies. This precise point appears on the agenda of the Finnish Presidency, which has decided to devote a large part of its work to the matter.
If, therefore, we thought it wiser to confine ourselves in our report to emphasising the importance of this aspect while waiting to see what the near future holds for us, I should like to take this opportunity to raise this issue which I think is vital and ultimately has bearing on the very basis of any cooperative initiative or even, indeed, of any political project.
As we know - because it is regularly talked about - boats continue, every day and even as we talk, to reach the Spanish coasts – which is to say our own coasts - with hundreds of people on board attempting to flee a fate that they have decided to reject at peril of their lives. This situation obviously raises issues about border controls, the management of migratory flows and policy on integrating immigrant populations. In addition, it strikingly raises the issue of how effective our cooperation policy is, as well as the issue of how well that policy ties in with our other policies.
I do not wish to descend into caricature, but what kind of cooperation is it – and one lasting more than 40 years – at the end of which the populations that we were claiming to help have only one aspiration: to flee the conditions under which they live at any price? Let us not mince our words. To me, this situation sounds like failure. What, indeed, can the countries of the South make of a cooperation policy through which a sum of EUR 50 billion per year is granted when it is combined with a policy requiring them to honour a debt whose annual reimbursement represents four times that sum?
How can we continue to state in every possible way our determination to facilitate the development of the countries of the South while, at the same time, we continue to foist on them the free-trade rules that they are incapable of obeying under the conditions we impose on them? How can we agree to combating poverty when, at the same time, nothing is done to fight against the structural causes of that poverty?
The truth is that, however effective it might be, development cooperation policy will never by itself succeed in responding to the many challenges posed in the countries of the South. It is with precisely that thought in mind that there is a need to improve development cooperation, as such cooperation will be more effective in proportion to the degree to which it succeeds in making Europe aware of the need to conduct an overall policy focused entirely on the pursuit of a common priority objective: the emergence of a fairer world characterised by greater solidarity.
. Mr President, I speak on behalf of my colleague, Mr Michel, who is unable to be here this morning. I wish to begin by expressing my thanks to the rapporteur, Mr Hutchinson, and the Committee on Development for a constructive report on aid effectiveness, a topic of key importance for the EU development policy.
Improving both the quantity and the quality of our aid is certainly one of the core commitments set out in the European Consensus for Development, the latter having been endorsed by all Member States, the Commission and Parliament in 2005. The Consensus is a crucial document for all of us. First, it opens a new dimension for joint work between the 25 Member States and the Commission. Secondly, it highlights, for the first time in EU history, our collective European vision, principles and objectives that govern our development policy. Thirdly, it sets out the comparative advantage of the Commission and the objective of redeploying Member States’ activities in order to achieve better and highly necessary synergy.
As demonstrated during all the debates on the European Consensus, the Commission should promote the impact of Europe in development and push the European aid effectiveness agenda. The European Union must be a leading force in international fora dealing with aid effectiveness, in particular in the OECD/DAC, where the Commission enjoys full statutory membership. A strong EU makes for a strong DAC.
It is with this in mind that Commissioner Michel has proposed a package of concrete deliverables on aid effectiveness, which were endorsed by the Council in spring 2006. The Commission’s approach to aid effectiveness is based on lessons learnt from the field, good practices and expectations from the partner countries. It is rooted in the principles of harmonisation, ownership, alignment and management by results, as in the Paris Declaration.
Parliament has made it clear in previous resolutions and again in this report that it supports the Commission in its efforts to strengthen the coordination and coherence of both Commission and EU actions in the development field. The report highlights three important areas in which progress needs to be achieved in 2007 and I would like to comment on them briefly.
First, strengthening complementarity and the division of labour: these issues are crucial for the Commission. The EU Donor Atlas has indeed underlined the gaps and duplications in donor activities which hamper the impact of aid. In order to address these weaknesses, the Commission launched a process with Member States aimed at adopting operational principles for a better division of labour between EU donors. Discussions are currently ongoing and this initiative should be rendered operational with Council conclusions in 2007.
Second, the joint programming of aid: the EU now has at its disposal a joint framework adopted last spring. This framework foresees the drawing-up of common diagnostics and analysis in partner countries, in close partnership with Member States involved, to establish common operational solutions. Partner countries and civil society play a major and active role in this process. Far from being excluded from these discussions, civil society is strongly involved in the country diagnostic set up in order to ensure its full ownership. This approach is fully in line with the approach used in EC programming.
Thirdly, a few words on an essential tool for improving the division of labour and coordination, that is, cofinancing. In 2007, the Commission will bring forward specific proposals on how to strengthen the use of cofinancing as a tool to support the division of labour amongst donors, as well as to assist those Member States building their development capacities. Parliament has been persistent in its well-founded requests to the Commission to ensure coordination among Member States in order to strengthen the effectiveness of financing for development. As you can see, the Commission has clearly adopted a proactive attitude and will, in close collaboration with Member States, use all tools at its disposal to make greater aid effectiveness a reality. I can only advocate that the European Parliament uses the joint meeting on development with the national parliaments next October as an opportunity to expand support for these initiatives.
Indeed, it is important for the EU to ensure that its political ambitions match its financial status as the largest global donor. In this respect, Parliament has a crucial role to play in helping Member States to accelerate their reforms and make the necessary cultural changes implied by this new joint working dimension. Success on this front is of major importance for reaching our development goals, as well as taking the lead on the global development agenda.
Let us recall that the ultimate objective is to succeed in the fight against poverty. It is only by acting together and by making the best possible use of all the means at our disposal that success can be guaranteed. Thanks to the European Consensus, we now have all the necessary tools to achieve this goal. We must make sure that these commitments remain high on our political agenda and that we do not miss this real opportunity to turn our ambitious political commitments into reality. It goes beyond politics; it is a matter of collective credibility.
. – Mr President, our thanks must go, in the first place, to Mr Hutchinson for this important report. If development aid is to be effective, that presupposes that the EU’s approaches to aid and trade will be mutually coherent. If we want to achieve the Millennium Goals in 2015, aid and trade must – as they indeed can – complement one another, but the lamentable reality is that they often do not. Aid and trade policies – including agriculture – still, all too often operate in isolation from one another, and that is surely one reason why it will take another century for us to make poverty in Africa a thing of the past.
At the moment, little is being said about the coherence of Europe’s policies. Commissioner Mandelson’s negotiators preach free trade subject to global rules, while the people under Commissioner Michel work for development and try to achieve the Millennium Development Goals, and policy on agricultural subsidies runs counter to what either camp is aiming for. I regard the various policy fields as comparable to ‘ships that pass in the night’.
In this situation, alas, it is all too often the development aspect that gets squeezed out; for example, trade considerations loom far too large in economic policy agreements, the renowned – or sometimes, perhaps, notorious – Peas. When it comes to development, those who seek aid are all too often pointed towards existing funds, and there is far too little evidence of a truly integrated approach, which really would involve extra money and new development plans being put on the table, despite the fact that it is the EPAs, taking as they do enhanced local cooperation as their starting point, that could help to make aid more effective.
In this respect, we have to take it as read that, in the development field, precautions have to be taken to protect the weaker negotiating parties, so that honest agreements and a realistic timeframe can emerge from the EPAs. If trade is to really ‘take off’, then such things as, for example, the reform of the taxation system with the replacement of duties paid when crossing borders, stronger public and social service institutions, better education and health care, are indispensable. The current lack of coordination and coherence is not merely inefficient but also unacceptable on the grounds that it goes against Article 178 of the Treaty.
One of the reasons for this is that the knowledge and expertise of the trade experts, or, conversely of the developers, often impinge on each other’s area of work, and another is the lack of willingness to tot up the real costs and benefits of integrated development and, together – which means in the Council, too – to seek new funding for it. Moreover, it is often the case that European policies – in such areas as agriculture, trade and development, among others – have the effect of working against each other, export subsidies enable agriculture to dump its products in North Africa, with a consequent increase in unemployment there. Those in charge of immigration complain about the flow of economic refugees from the region and do little by way of providing aid, preferring instead to work on sound agreements on the regional labour market.
The only thing that could make a substantial improvement to the situation would be a coherent European agenda from the Commission and the Council. Global trade is important and of great benefit in enabling developing countries to escape from the vicious cycle of poverty; much is to be gained by a good combination of aid and trade, and the process of combining the two must not be allowed to stand in the way of these countries’ development; it is in this way that we will be able to achieve the Millennium Goals. What I am calling for is a coherent European agenda; the new development cooperation instrument can provide it with a framework.
Mr President, Commissioner, I should like firstly to thank the rapporteur, Mr Hutchinson, on the quality of his work on this important subject that is so crucial to our future. I congratulate him.
2005 was full of decisive events relating to the issue of development aid. If matters are now really getting under way, let us translate our words into deeds. On this basis, we can only welcome the efforts made by the European Union and by a number of Member States substantially to increase development aid. Although, however, it is obvious that financial resources are indispensable to effective aid, that cannot be enough.
Thus, development practices must be stringently monitored if the implementation of these policies is fully to be measured. Development aid must be as ambitious in terms of quality as it is in terms of funding if there is to be an appreciable reduction in poverty. With this in mind, I would emphasise the importance of putting innovative funding mechanisms in place, enabling stable and predictable resources to be made available. In view of this, I welcome the creation of Unitaid at the last United Nations summit. This will enable developing countries to access medicines more easily. At a time when this mechanism is still in its early days, let us now hope and pray that it will show how effective it is and secure the commitment of countries in addition to those that, on the model of France, are already involved.
The European Union must play the role of conductor with a view to bringing about a better distribution of the tasks under the heading of development aid. Such coordination must take place both at European Union level and on the ground, with the beneficiary nations also being involved. The package of measures designed to bring about effective aid constitutes a first stage. The European Union and its Member States have the same ambitions in terms of development. Let us, therefore, together take up the challenge of bringing about effective and transparent aid while remaining faithful to our commitments.
. Mr President, the day before yesterday, when we met with the President of Liberia and we tried briefly to describe to her the main efforts that the European Parliament is making in the field of development cooperation, we emphasised that the Socialist Group in the European Parliament had a double commitment: to free up more resources for this task – which we see as a priority amongst the European Union’s responsibilities – and to achieve maximum efficiency in the use of the available resources with a view to achieving tangible results when it comes to meeting an increasingly serious and inescapable challenge.
In this regard, the report prepared by my friend and colleague Mr Hutchinson is a document of very great significance, in terms of its rigour and profundity and given the time at which it is being produced: a time when public opinion in the European Union is becoming aware of the fact that, both on the basis of the principle of solidarity, and given the exodus of emigrants fleeing from under-development towards our countries, Europe has no alternative but to apply all of its efforts to the development and stabilisation of the countries of the South.
The Hutchinson report and his extremely laudable motion for a resolution, which we shall surely approve by an overwhelming majority, are not just one more document amongst the many we debate in our Parliament. Since I entirely agree with its proposals, I shall not reiterate its content now. I will say that it is of particular relevance on a day such as today, when it appears that just a few hours ago we reached a good conclusion in the negotiation on the new legal instrument for the funding of our development cooperation.
I will also say that the report is a piece of true doctrine and that it contains very many ideas and proposals that the Council and above all the Commission will have to take into account in order to increase the effectiveness of our work in the field of cooperation.
We in the European Parliament, in our Committee on Development and, of course, in the Socialist Group in the European Parliament must commit ourselves to ensuring that Mr Hutchinson’s proposals do not remain a mere statement of good intentions and that they do not come to nothing. We must work to ensure that they are a kind of guide for our actions, that the efficiency we achieve in this field contributes to obtaining more and better objective results, which furthermore justify allocating more significant and generous budgets in a field that is no longer a secondary or peripheral matter or a mere means of easing our consciences, and that this area is transformed into a truly major priority within the European Union’s policies.
. Mr President, ladies and gentlemen, I would like, before all else, to thank Mr Hutchinson for his outstanding report, which my group will endorse unreservedly.
As long ago as the year 2000, the UN General Assembly set itself the task, one that Members belonging to every grouping in this House have taken very seriously over recent years, of making success measurable, setting goals and showing where progress has been achieved. For us, too, the Millennium Development Goals are the yardstick whereby we assess the effectiveness of what we do on the development policy front.
We found the United Nations’ interim report alarming, in that it showed that the targets set had not been achieved, and, while that sort of failure gives well-paid Europeans a guilty conscience, to millions of people living in poverty it means death, and for millions of young women a whole life without education. That should be a good enough reason for the Commission to review the effectiveness of its aid provision, and certainly gives us enough justification for looking further into its self-analysis, so let me again congratulate Mr Hutchinson on the good work he has done in spelling out very clearly to the Commission what it should be doing.
Having said that, though, let me take this opportunity to consider the role of this House, for we too, to some degree, share responsibility for this failure. It is evident that we have, for years on end, been agreeing to budgets that did not do what they were meant to do, but were we in any kind of position to reach better decisions? Do we possess sufficient information to perform our monitoring role? I doubt it. To date, the Commission has produced no convincing evidence of having managed projects in such a way as to achieve the eight Millennium Development Goals, and the budget data on the basis of which we have been required to take decisions are superficial.
In 2005, we called on the European Investment Bank to carry out a benchmarking exercise in respect of its lending, that is to say, to evaluate every loan in terms of its contribution to achieving the Millennium Development Goals. The funds over which we have control cannot at present be benchmarked in this way, and, since there is no institution that could take over from us the overall monitoring of what is done with the money, we should also demand that we, as Europe’s Parliament, be given permanent input right along the line of development cooperation, in other words, to have a say in the programming of the European Development Fund.
Proposals need to be made at both the national and regional level, containing definite targets and milestones for the progressive achievement of the Millennium Development Goals, and we will, in future, want to see from the Commission country-by-country and region-by-region reports, divided up by sector and project, along with reports listing the project promoters and the firms of consultants involved and detailing the funds that have been remitted to them.
The 65 important proposals contained in the Hutchinson report make clear the fact that this House does indeed possess competence that should be drawn on in future, but I believe there is a second pillar of competence, alongside the governments of the objective regions, in the form of the institutions that operate in those regions, which need to be far more involved. According to one approach, individual donors in a particular region should take on leadership roles in specific sectors; not only does this come in for praise in the report, but we too could consider the possibility of making use of the financial clout that the European Union wields – greater than that of the United Nations – in taking over the leadership in respect of one of the eight Millennium Development Goals, and the one I would propose is water.
The European Union could commit itself to ensuring, jointly with local partners, the supply of drinking water to the continent of Africa and the disposal of its waste water. That would do us more credit than the latest scandal involving the poisoning of drinking water by European companies, and so we should call on the Commission to produce a timetable stating by which dates it should be possible to provide all the major cities south of the Sahara with sustainable systems for the supply of drinking water and the drainage of waste water, and should insist on regular interim progress reports relating to the performance of this task.
I want the Commission to tell us whether or not it possesses the structures that might make a master plan for such a task possible in the first place, and whether it agrees that the international community needs that sort of specialised centre. Better ways must be found of bringing together those who work in the field with policy-makers and donors, and what I would suggest is that the Commission should organise, every other year, an international conference on African development with the specific objective of making policymakers and donors aware of what is needed and of what has been learned in practice. One possibility is that there could be an exhibition detailing successful and unsuccessful projects, with the former being honoured.
This would also be an opportunity to recruit new specialised workers in the field of development cooperation, particularly from among young people.
Mr President, whenever people are asked to identify the dominant global superpower, they all name the United States. It is, however, the European Union which provides over half of the public aid in the world and is the biggest donor in the world. Unfortunately, this achievement does not translate into European leadership in the international arena. We say ‘Union’ but we think in terms of ‘Member States’, as the European Council’s decisions from December 2005 in Brussels clearly state that 80% to 90% of new aid to developing countries must come from the Member States.
We should ask ourselves whether, in the future, we will be prepared to view debt reduction for specific countries, most recently Iraq and Nigeria, as a form of development aid. It is an easy solution for the Union but, in effect, it reduces the actual amount of aid provided to developing countries. Nonetheless, leaving debt cancellation aside, there was a five billion increase in the actual aid provided to poor countries last year. Some refer to this sum as ‘only five billion’, and others say ‘as much as five billion’.
In conclusion, speaking as a representative of a new Member State of the European Union, the new and poorer countries of the Union find themselves in a completely unfamiliar situation. We are part of the European Community and wish to accept the obligations involved. Our countries need to understand that there are those in the world who are even poorer than us.
– Mr President, I, too, should like to congratulate the rapporteur on his very good report. In its 65 points, he addresses the many areas and factors that will be necessary to provide more and better aid. He discusses the innovative sources of financing for development and the need for an approach involving debt relief, in order to give the developing countries greater room for manoeuvre in the fight against poverty, and, of course, he also stresses that there needs to be consistency between the various policy areas. Our aid will only be effective if there is greater consistency between the policy areas.
It is clear that efficiency must not undermine the necessary accountability. Precisely at a time when ever greater resources are being devoted to development cooperation as direct budget aid, sufficient resources are needed to build an independent and critical civil society. If the donor countries want to make their aid more effective, they are in many domains dependent on non-governmental organisations in order to ensure that the aid provided is actually used to reduce poverty, and that it does in fact reach the poor and disadvantaged in the partner countries.
The Member States must keep to the commitments they have made regarding the funding of development aid, in other words 0.56% of their gross domestic product in 2010 and 0.7% in 2015. In this connection, it is important to note that debt relief should not be included in these calculations. According to the most recent figures from the OECD's Development Assistance Committee, in 2005 the European Union identified debt relief for Iraq and Nigeria, in particular, as development aid, despite the fact that the Monterrey Consensus explicitly states that financial resources provided for debt relief should not come from development aid funds that are normally intended to be directly available for developing countries.
The European Parliament therefore calls on the Member States to draw up an accurate list each year, clearly showing the contributions provided directly for development aid. As the rapporteur said, aid from the European Union and the Member States must be coordinated in a complementary way and be consistent. Many of the partner countries are overwhelmed by the number of donors: parallel projects often result in an unnecessary duplication of structures and sometimes even hinder progress. It will only be possible to solve this problem by means of better coordination between the development cooperation of the Community and that of the Member States.
The report proposes a working group in which representatives of civil society should be involved. Specific case studies should be used to show what is already working and where a great deal of work still needs to be done.
I welcome the rapporteur and support the main point of the presentation. The European Union is able to become, and in fact must become, a leader, not only in terms of the scope but also in terms of the effectiveness of aid. We can continue to express our regret that the amount of aid to third countries is insufficient, but first we need to be sure that whatever aid is at hand is used effectively. We need to better coordinate the provision of aid, abandon the redundant formalities and strengthen control in order to be able to respond to the ever-changing situation. The role of the European Commission should only intensify in this respect, in particular when coordinating the provision of aid. This is quite significant for the new Member States, since their contribution to aiding developing countries is gradually increasing. In this sense Lithuania is already changing its status within the World Bank by its transformation from a beneficiary country to a donor country, a situation which will largely facilitate my country’s involvement in the Bank‘s development programmes.
A factor of crucial importance is public support, as to date it has not been as substantial as it should be. We need to promote the perception among new Member States that by aiding developing countries we also help ourselves. In these times of globalisation, the world reminds us that poverty and hunger, unrest and natural disasters in Africa or Asia also impact stability and standards of living in Europe or America. However, beneficiary countries also need to demonstrate their capacity to properly manage the funds entrusted to them. Maximum attention to the issue should come from the Members of Parliament, and from both the EU and from beneficiary States.
The debate is closed.
The vote will take place today, at 12 noon.
Mr President, the explanatory statement in Mr Hutchinson’s report begins with the dramatic assertion that, throughout the world, 11 children die every minute as a result of hunger and poverty.
It is indeed hard to find a better reason for tackling the issue of the effectiveness of European Union development aid. One cannot but agree with the statement that it only makes sense to increase development aid funding if there is a significant improvement in the effectiveness of this aid. I am convinced that the citizens of Europe will support an increase in funding for development aid. They will not, however, tolerate waste, inefficiency, a lack of transparency and sham activities, hence the importance of improving efficiency.
It is crucial that only actual aid should be classed as such. I therefore support the view that reducing poor countries’ debt should be kept separate from expenditure on development aid. Indeed, the HIPC initiative has not provided a permanent solution to the problem of the indebtedness of poor countries. On the other hand, it is essential for the greatest possible amount of financial aid available to be sent directly to the beneficiaries. It is important not to create the impression that a large proportion of these funds is used to pay middle men such as civil servants and advisers. The provision on achieving deeper, decentralised cooperation and working directly with local authorities in developing countries should therefore be recognised as being worthy of support.
Mr President, I would like to put a point of order. Lívia Járóka, a Member of this House who has been nominated for the ‘MEP of the year’ award for her determined campaign for Roma rights, has been the subject of racist and misogynistic emails of the sort that I regard as completely out of place in this House. This is intolerable, and I would like the House to take note of it.
I believe that the applause is indicative of our fellow Members’ approval of what you have said.
– Mr President, I am in complete agreement with what Mrs Bozkurt said. I find it quite indecent that a Bulgarian observer is attempting to trample all over Mrs Járóka's dignity: that is precisely what his -mail does. I expect the presidency to take firm action in this matter. He does not belong in this House.
Mr President, on a point of order, I wish to protest at the address made by Prime Minister Siniora of Lebanon to the Conference of Presidents yesterday. He made a totally biased, one-sided address and there was no catch-the-eye opportunity to reply to what he said. It was all stitched up by the political groups – fair enough, perhaps. But I would ask the Conference of Presidents, in the interests of fair and balanced reporting, to issue an invitation to the Prime Minister or Foreign Minister of Israel, so that we can hear the other side of the story.
All that will be passed on to the competent bodies.
The next item is voting time.
. Mr President, I would like to insert after the word ‘tandem’ the following text: ‘with trade negotiations; notes that consideration of items on the positive and negative lists is currently before the SAFTA Council’, and then we proceed with the text as is.
Are there any objections to the inclusion of this amendment?
That concludes voting time.
. My British Conservative colleagues and I have supported this report, but we fundamentally disagree with paragraph 58 of this report, which calls on Member States to work towards 'a single voting constituency', i.e. one seat representing the EU at the International Monetary Fund. However, as this paragraph is merely a 'recollection' of a previously held position we are able to support the report.
It is well known that the June List opposes aid being placed under the auspices of the EU. There are a number of reasons for this. Aid policy, like foreign policy, is a national matter and, as such, ought not to be delegated to Brussels.
We are opposed to most of the report, including the calls for increased budgets. The rapporteur also involves himself in other strictly national matters, such as the monitoring and supervision of bilateral aid. There is also a proposal for the Commission to carry out strategic planning of aid given by the Member States. That is completely unacceptable.
. I congratulate our rapporteur on this report, which has a number of excellent initiatives to better target aid. The EU has a great story to tell on international development, often considerably more impressive than most Member States. However, we could do better, much better, and this report has a number of good ideas which I am happy to support.
It is the June List’s fundamental view that matters relating to fishing should be handled within the framework of existing international organisations. This means that the EU should not operate a common fisheries policy or prescribe fishing quotas. Sustainable fishing is a precondition for the continued existence of the fishing industry. Experience shows that the EU does not prioritise sustainable fishing. As an example, the fishing quotas prescribed for cod in the Baltic Sea have been subject to extensive criticism by the UN Food and Agriculture Organisation, amongst others.
I welcome this detailed report on the possibilities and challenges which face the EU and India in seeking closer bilateral trade relations. I fully agree with the rapporteur’s call to stress the strategic importance of trade relations with India, given its impressive economic development and its status as a leader of the G20 at the World Trade Organisation.
As the country prospers internationally, the gap between the rich and the poor within its borders is widening and I therefore support this report’s emphasis on tackling trade and development issues together. India has a responsibility to its citizens to enforce core labour standards and meet environmental standards. At the same time, the EU as a global leader and a principle trading partner of India must work with the Indian authorities to ensure that the Generalised System of Preferences can continue to support Indian industry and that a delicate balance can be found between the need to enforce international rules on intellectual property and making sure that traditional knowledge and access to medicines for poverty-related diseases can be maintained.
. Whilst voting for the report, the EPLP wishes to record that it welcomes the role of the North Sea Regional Advisory Council as a provider of advice and an important element in consultation under the CFP. The EPLP also regrets that the report did not more closely acknowledge the link between actions taken in managing plaice and sole stocks in the North Sea and the scope of the cod recovery plan. North Sea cod stock recovery levels are poor and it is vital that all aspects of fisheries that impact upon it remain under the scope of the cod recovery plan.
. The Commission is seeking to amend Regulation EEC No 2092/91, currently in force, which lays down rules on the import of organic products, with a view to tightening up the procedure for the recognition of imported organic products. It falls short, however, of what is required.
Hence the series of amendments tabled by the Committee on Agriculture and Rural Development with the aim of protecting both consumers and producers at national level. Consequently, emphasis has been placed on the need to control products imported from third countries, in order to ensure that the product has been obtained in accordance with production standards equivalent to those applied to organic production in the Community, and that this is reciprocated.
It would not be fair for EU farmers and consumers if third country produce did not have to undergo the same checks as those faced by EU farmers. The competent national authorities, moreover, must at least be involved in the process of recognising third-country control bodies. The fight against fraud will only be effective if there is control and recognition on the part of the national authorities of the importing countries.
The June List understands that there is a need to set identical requirements for organic products from third countries, as for those produced within the EU. However, the monitoring systems for this must not generate unduly high costs, and account needs to be taken of the subsidies received by EU producers in order to produce their organic products.
We are sceptical about the Committee on Agriculture and Rural Development’s proposal for an amendment, advancing the idea of stricter requirements applying to organic products from third countries and wonder whether there are hidden protectionist motives behind the committee’s amendment to the proposal for a regulation.
We are not, therefore, prepared to support the committee and have thus voted against its amendment and motion for a resolution.
– Seventy per cent of organic products imported are imported under 'import licences'.
Controls are carried out on the basis of documents and not by on-site sampling. This procedure is considered fair.
It is therefore essential to ensure that organic products put onto the market with the EU-wide organic label should be produced, without exception, in accordance with the principles and conditions set out in Regulation (ΕEC) No 2092/91.
This being so, the amendments proposed by the rapporteur improve the conditions and controls of imports of organic products into the ΕU from third countries, so that imports will be more or less the same as domestic products, because the Community regulation setting out the conditions of production of organic products in the countries of the ΕU is much stricter than the Codex Alimentarius.
We also agree with the proposed regulation on the production, labelling and importation of organic products. However, we disagree on the point which states that certification may be done by accredited agencies in return for reasonable certification fees.
We believe that the public interest cannot be effectively protected by private agencies, even if they are accredited by the corresponding government agencies and spot checked by them. The public interest is effectively protected by government agencies which provide free certification to organic farmers, constituting a free service and development incentive for organic farming.
. I am delighted to congratulate my group colleague on this report. Organic food is a growth market in Scotland but confidence in the standards applied in the sector is of paramount importance if we are to see the sector develop. This report goes in the right direction, but we as the EU need to go further and officially underline support for organic farming and ways to protect it and promote it.
. When it is used for non-military purposes and is not forming part of the trend towards oppressive security, the Galileo programme – the European satellite and radio navigation programme – is an important instrument aimed at delivering a public service. Accordingly, it should be a great opportunity for cooperation, scientific and technical progress, and for the exchange of, and access to, information, without affecting the citizens’ rights, guarantees and freedoms.
Galileo could help put an end to dependence on the US-controlled GPS system, which is administered by the US military. The latter in fact blocks access and use when they carry out their military attacks on peoples and countries.
We therefore regret that the majority in Parliament voted against the amendments tabled by our group, which were aimed at condemning the use of Galileo for military purposes and which emphasised that the programme should enable equal access for all users. Furthermore, the public should have access to the information available free of charge.
. Galileo is the ideal Community project for meeting the objectives of the Lisbon Strategy.
The European satellite and radio navigation programme is a fresh technological challenge that is set to bring more growth for the European economy and business opportunities. It is therefore up to us to ensure that it is not just another mere project. This first European infrastructure, which is to be managed by the Community, is a crucial factor in achieving the Lisbon Strategy.
Given that Europe is full of SMEs, this is a time of great opportunity.
The Community’s institutions must therefore guarantee their good governance, must ensure transparent, effective rules for public-private partnerships and must make sure that we derive the maximum benefit from this project.
Consequently, we must take full advantage of the opportunities offered by the project and this can only be done if we realise that this is the right way forward.
– Mr President, I voted against this joint motion for a resolution on the grounds that it is an example of politically correct discourse about immigration, political correctness being a dogma that holds sway in this institution and questioning of which is as prohibited as was that of religious dogma in the Middle Ages.
At a time when our Mediterranean borders – one thinks of Lampedusa and the Canary Islands – cannot hold back the floods of economic migrants, Europe is still unwilling to admit that we cannot – and it was a Socialist Prime Minister who put this so aptly – bear the misery of all the world on our shoulders. Although we in Europe are willing to accept those immigrants who are prepared to assimilate, we have to tell those who are not that they must go back to their countries of origin.
We must also call an absolute halt to immigration, while at the same time putting in place an ambitious development policy aimed at reducing the pressure on people to leave the developing world, and making it clear that there is no room in Europe for Islamic fundamentalism.
Last Sunday, in a referendum, the people of Switzerland overwhelmingly opted to retain their own identity. The Swiss are a free and independent people, and Europe would do better to follow their example than to bow the knee to the intellectual terrorism of the immigration lobby.
The Swedish Conservative delegation has chosen to vote against the resolution by the Group of the European People’s Party (Christian Democrats) and European Democrats as we are stout opponents of the minimum common list of safe countries of origin as referred to in the last sentence of paragraph 9.
We also believe that this version of the resolution places too little emphasis on the fact that any measures to combat illegal immigration must be compatible with the safeguards and the fundamental rights of the individual laid down in the Charter of Fundamental Rights of the European Union and the European Convention for the Protection of Human Rights and Fundamental Freedoms.
We do not entirely oppose paragraph 4 (on an obligation to inform other parties when applying more liberal rules), but we are sceptical towards it, as it could be a first step towards total supranationalisation of the asylum and immigration sphere.
. The Tampere Council set out an ambitious political programme for Europe, namely to build a common European area in which issues of freedom, security and justice would be addressed on a perfectly level playing field. The balance that was sought at the time, however, remains too fragile today. What we are seeing is a trend towards placing security concerns ahead of human rights. The fight against terrorism and against illegal immigration have clearly dominated the Justice and Home Affairs agenda.
The new Hague Programme of 2004 lacks a vision for the future. The issue of immigration is crying out for Community decision-making – that is to say, the legitimacy that comes from Parliament’s intervention in the codecision process – and needs a binding Charter of Fundamental Rights. Immigration policy must be a Union policy based on humanitarian concerns, prevention and cooperation with countries of origin. What is needed is commitment and solidarity between the Member States, based on shared responsibilities. Otherwise the policy will not be a fair one.
. I voted in favour of the joint motion for a resolution on the EU common immigration policy (RC-B6-0508/2006), given the need for the Union to adopt a proper common immigration policy and to remove all obstacles to the kind of European asylum system in which shared rules on protecting the fundamental rights of immigrants and asylum seekers in the EU could be defined.
The EU must take a cross-cutting approach that opens up channels for legal immigration, and encourages the integration of migrants into the host society. This approach must be based on legal integration into the labour market, the right to education and training, access to social services and healthcare and the effective involvement of immigrants in the social, cultural and political life of the host country. It is also vital to support the development of countries of origin in order to address the underlying causes of migration.
In the opinion of the June List, the EU’s common immigration policy is one of the primary causes of the tragic situation to which many migrants expose themselves when, in the hope of a better life, they embark on what can quite properly be called a life-threatening journey to the EU. It is absolutely right for it to be pointed out in this resolution that the Dublin II Regulation has been, and continues to be, a failure. The Regulation has meant that countries in the southern and eastern parts of the EU, primarily, have been given the ability to decide the fate of migrants without taking any account of the immigration policies and needs of the other Member States. It is highly peculiar, as well as unacceptable, that the EU should have been experimenting with a common migration policy for a decade. All these political experiments have undermined the Member States’ right of self-determination in relation to migration whilst at the same time causing great suffering amongst migrants. The solution to the situation we face today is not to give the EU even more powers in the area of immigration so that it can continue its failed immigration policy, but to give back to the Member States their right of self-determination.
. The resolution contains some points that we welcome. For example, it acknowledges the unfolding tragedy and points out the need to open up channels of legal migration, along with the need for effective integration and for development plans in the countries of ‘origin’.
We feel, however, that it fails to condemn the EU’s repressive, securitarian policy, which criminalises illegal immigration, whereby measures are taken to seal off borders, to set up detention centres and to expel immigrants.
We are also opposed to the creation of a common immigration policy, as this is not the right response to the questions and problems at hand, as evidenced by the results of other common policies. The reality of migration varies across EU Member States and any decision on this policy should take account of the sovereignty of each individual country, although this of course does not stop countries from cooperating on this issue.
Rather than a common policy, what is needed is a different policy and other measures that effectively protect the rights of immigrants – such as the ratification of, and compliance with, the UN Convention on the ‘Protection of all migrant workers and their families’ – and that address the underlying causes of immigration.
. Although this motion is on the topic of a common approach to immigration in Europe, it can be supported because of its strong reaffirmation of the competences and responsibilities of individual Member States and because it underlines the need for cooperation not harmonisation.
. Every day, the number of dugouts and makeshift boats from Senegal, Mali, Mauritania or The Gambia beaching on the coasts of the Canary Islands is that little bit greater.
A total of some 300 000 Africans appear secretly to enter the EU each year. European leaders are necessarily having to wake up to the extent of this phenomenon and are beginning to get worried about the disastrous consequences – which they do not, for all that, condemn - of the iniquitous Schengen agreements and of the way in which the mass regularisation in Spain and Italy of the status of undocumented immigrants (more than 1 150 000 foreigners have had their status regularised by Spain since 1985) has acted as an extraordinary incentive to other potential immigrants.
For the moment, the European Union is confining itself to lecturing Spain for having been, in its view, unduly ‘lax’ in regularising the status of immigrants. There is obviously no question of changing the laws on immigration and the right of asylum on the model of Switzerland, where 68% of those who went to the polls have just voted in favour of a new law on immigration and more stringent conditions of access to the right of asylum, so equipping themselves with one of the most restrictive sets of laws in Europe.
The time of submission and passivity must come to an end. The way, now, to stem this tide of immigration is to re-establish the borders, introduce zero immigration and put a stop to naturalisations.
It would seem that European leaders are concerned about illegal immigration. About time too! True, it is only since 1995 and the disastrous Schengen agreements that the Front National has unceasingly exposed, and warned against, the inevitable harm caused by the abolition of the EU’s internal border controls.
It was not until Spain had seen a record number of more than 25 000 African immigrants land in the Canary Islands since January and not until Italian coastguards had, over a period of nine months, taken more than 12 000 immigrants to refugee camps on the small island of Lampedusa to the south of Sicily that all the European governments and Europe’s municipal worthies began to worry about the irresistible and exponentially increasing upsurge in migration.
Europe is openly revealed as being powerless to manage its land and maritime borders. It is not, moreover, Europe’s token Agency for the Management of Operational Cooperation at the External Borders, conspicuously slow and lacking in staff and resources as it is, that will offer an effective response to the flood of immigration.
Let us re-establish Europe’s internal borders and stop regularising the status of illegal workers in a way that only encourages further immigration. Those are the essential preconditions for putting an immediate stop to this tidal wave of immigration.
. – We voted against the two resolutions proposed to us. They outlined, with certain nuances, the difficulty in controlling the entry and movement of illegal immigrants, but never mentioned the fact that this difficulty stems precisely from the abolition of national borders.
The resolutions take up the idea, shared by Mr Sarkozy, of the complete abolition of unanimous voting in the field of justice and home affairs, that is to say the complete abolition of the Member States’ sovereignty on their own soil. This is one more example of European integration being used as a solution to the problem it presents. Those who, like the Group of the European People’s Party (Christian Democrats) and European Democrats, are trying today in this Parliament to contain immigration are in reality creating more problems than they solve. We should not have accepted the Schengen Agreement with the abolition of permanent controls at internal borders and we should not have accepted the Treaty of Amsterdam or, rather, the communitisation of the bulk of the policies on asylum, visas and immigration, including the fight against illegal immigration. We have opened the floodgates to uncontrolled immigration and, at the same time, deprived the Member States of their powers, only to transfer them to an inevitably paralysed Union.
. Immigration is a sign of economic vitality, and plays a role in bringing in active, resourceful people. Illegal immigration, on the other hand, is organised crime, which threatens the lives of applicants and feeds a parallel, inhumane labour market.
For this reason, the idea of extraordinary legalisation is a case of good intentions and a bad outcome. This is a small prize for illegal immigrants and a major triumph for smuggling rings.
We must accept the key issue of how much the market can take in, if we want immigration with a positive impact. This will only be achieved, however, with clear, practical rules that facilitate legal immigration and prevent illegal immigration, which is a Europe-wide problem. I should therefore like to take this opportunity to say that the element of protecting the external borders that we share must be taken on board when the armed forces are re-equipped.
Lastly, I wish to say that I do not believe that the solution lies simply in stepping up implementation of the law. The path of fighting unbridled immigration, poverty and the terrorist threat involves exporting wealth, economic prosperity and our model of liberal democracy.
. – The massive influx of illegal migrants into the Canary Islands has reminded the public and the governments of the serious and complex problems presented by illegal immigration.
I should like to point out to my fellow European Members that this is not a new phenomenon as far as the French overseas departments, and particularly Mayotte, Guyana, Martinique and Guadeloupe are concerned, because they are near to some of the poorest countries on the planet. Mayotte is only a few nautical miles from the Comoros, and the Guyanese border is an area of equatorial forest that is difficult to control. The outermost regions, which include the Canaries and the French overseas departments, would therefore gain significantly from there being a common immigration policy.
It is vital, in my view, that the European Parliament emphasise five aspects of this future policy: better targeted development aid; the development of partnerships with the countries of origin; the securing of borders and the fight against human trafficking; the strengthening of the return policy; and the more effective integration of legal migrants into their host countries.
We need legislation that is clear and that identifies specific and operational priorities. The European Union can no longer make do with declarations of intent.
. The situation in Darfur deteriorates before our eyes, and it is heartbreaking how powerless we are in the face of such aggression. I have followed closely the negotiation of this resolution, and do support it, albeit I would like to see us do more.
The June List is strongly in favour of the realisation of the internal market. In order to bring this about, the EU has to have a common trade policy towards other states. Nevertheless, it is not the job of the EU to raise objections to India’s domestic political affairs.
The rapporteur finds fault, , with the Indian bureaucracy, with the structure of the public sector and with the regional policy of the Indian central government.
The June List champions the cause of national self-determination and sovereignty, irrespective of whether the state in question is in the EU or anywhere else in the world. We have therefore voted against this report.
Furthermore, we also do not rule out the idea of India having views on the EU’s trade and agriculture policies.
. This important report on the EU’s relations with India covers a great many points, some of which we do not accept.
Although there are some concerns expressed in the report that we share, it forms part of a strategy of liberalising world trade within the framework of the WTO or via the proliferation of bilateral or multilateral agreements on free trade, within the framework of competition and ties with the USA, to which we are firmly opposed.
The report promotes the so-called 'Doha Development Agenda' and the pursuit of negotiations, which are currently deadlocked, on liberalising trade and markets around the world.
The report, once again, emphasises the need for the EU to urge India and the G20 to ‘realise’ that ‘the European offer on agriculture must be followed by a reasonable offer by the G20 on non-agricultural market access and services’, which is unacceptable.
Hence our vote against.
. I voted in favour of Mr Karim's report on the EU's economic and trade relations with India. As I see it, the very important social aspects have been included, and there is also a focus on the social chasm between rich and poor, and between the south and west and the north and east. I should particularly like to emphasise the importance of the International Labour Organization (ILO) for all Indian workers. Although the report calls on foreign investors to discharge their political responsibilities, by applying the International Labour Organization's core labour standards, I should like to stress that this should, of course, also apply to Indian employers, in order to create consistent structures within India so that inequalities can be addressed and work quality can be improved.
. The own-initiative report before us has the considerable merit of reminding us of the importance to our future of an appropriate strategy towards relations with India. The BRIC countries (Brazil, Russia, India and China) are a key factor in understanding the current state of play in world trade, although we should not be considering drawing up identical strategies as regards Brazil, Russia, China or India. Far from it, in fact.
Our relations with the BRIC countries should be pursued in such a way that globalisation, economic development and the growth in world trade should be factors in prosperity for all, or at least for the maximum number of people, and this means employing separate strategies. Democratic, populous India is different from non-democratic, populous China and our neighbour Russia.
If we want to be a successful project, one of our priorities should consist, on the one hand, of seeing our future in relation to the development of these countries and, on the other, of drawing up appropriate strategies for relations with each of them. India is of major importance, and in geographical, political and economic terms, the country’s situation requires special attention, as we expect it to be an important ally in the future.
– Mr President, ladies and gentlemen, the MEPs from the Czech ODS party refused to back the report by Mrs Breyer on perspectives of women in international trade. This report is a piece of left-wing, feminist agitation that cannot bring any positive results. We are completely opposed to the theory of gender equality and to all of the requirements based on this mistaken approach to human society. We look upon people as individual citizens with individual rights and freedoms guaranteed by the State and not as collective groups pre-determined by gender and with collective rights. Equality before the law has long been a reality in all countries. In the EU Members States all men and women enjoy freedom and make use of it in various ways as they see fit, and an example of this would be the way that women devote more time to looking after children more than men do. The requirement for equality between men and women conflicts with the idea of freedom. Consequently, we cannot under any circumstances support quotas for women in the boardrooms of public companies, as proposed in the report. I also disagree with the rapporteur’s belief that the liberalisation of world trade will bring men and women the world over fresh opportunities for fulfilment and greater wealth. We therefore voted against the report.
We have voted against the report on perspectives of women in international trade.
Free trade increases wealth and reduces poverty. In recent decades, globalisation has led to dramatic improvements in standards of living, not least amongst women and children. Free trade creates a larger number of formal employment positions whilst also, in contrast to what is claimed in the report, providing women in informal employment with increased security and a route out of poverty.
In this report, the focus is on form instead of substance. Equality is important, especially in terms of the working world, where a situation in which women receive their own wages contributes considerably to their becoming independent and gaining control over their own lives. More globalisation, and not expanded EU institutions, is the correct way to increase the autonomy of women.
. We voted in favour of this resolution because, in spite of some areas to which we had objections, it takes a positive view of the role of women and of the fight against discrimination, namely in the field of international trade.
We must point out, however, that the report ought to go further in that it failed to criticise the liberalisation of international trade and the detrimental impact that this has on the people of less developed countries, and in particular on women. It should also have criticised the efforts of the Group of the European People’s Party (Christian Democrats) and European Democrats to block a more progressive view of the fight for women's rights.
Furthermore, it should have condemned the disgraceful actions of multinationals, which use women's work in one country until they find another country in which they can make bigger profits, turning a blind eye to the impact on women of increased unemployment and worsening living conditions.
. – I refused to take part in the vote on the Breyer report which, taking as its basis the necessary promotion of women in all areas of the economy, has become a hotchpotch of ideas that mixes up the best and, above all, the worst.
I voted in favour of this report, as it recognises the vital yet often overlooked role of women in supporting economies across the world. It finds that inequality continues to exist between women and men both within and outside the European Union in terms of their opportunities to pursue education and work. At the same time, the report draws attention to the important fact that so-called 'women’s work', including caring for the family and providing social care, has been traditionally unrecognised and unremunerated.
The fact is that women already contribute significantly in economic terms in both the public and private spheres. Many international trade and development policies have in the past failed to recognise the extent to which women in developing countries engage in income-related activities and control the household budget. I therefore welcome and support calls for policies to encourage greater economic participation by women with the aim of further improving their status and boosting their income and assets. I also support the report’s recommendation that EU Member States should follow Norway’s example in providing for a 40% quota in female representation on the boards of its joint-stock companies.
. The relationship that exists between gender issues and trade is not only economically important, but also sadly reflects a culture found in various parts of the world, where women are still on the margins of society.
The report maintains that the growth of trade has made it easier for women to enter the modern industrial economy and to do so more quickly than before. Allow me to make an observation: all too often statements of principle do not correspond to reality; in fact, female entrepreneurs continue to encounter huge problems, partly because they often represent small and medium-sized enterprises or distributors and the craft industry, sectors that are being increasingly affected by the globalisation of markets, a process that all too often lacks clear and common rules.
What is in fact required is not only more economic aid, but also more structural aid, in order to support women in the world of work and enterprise and to take a firm stand against this pseudoculture that sees women’s social and economic rights – as sanctioned by the Beijing Platform for Action – ignored or even labelled obstacles.
Despite our vote in favour of the report, I must point out that the Union’s political and practical task is to tackle, with courageous proposals, the negative aspects that penalise a broad cross-section of women, especially in the poorest countries, but also in the EU Member States.
.I must congratulate my fellow Member, Mrs Breyer, on her report. Indeed, I can only endorse its conclusions, which recommend, and I quote: ‘radically changing the European Union’s trade policies’. It has taken a report by the Committee on Women’s Rights and Gender Equality for the rights not just of women, but of all workers, to at last be taken into account in the current globalisation process sought and undergone by Brussels.
The rapporteur is almost naïve in her apparent discovery that competitive pressure in an increasingly globalised economy leads to a reduction in salaries and operating costs, to unemployment, to relocations and to the closure of businesses. The figures are in fact very worrying: 70% of the 1.3 billion people who live in poverty worldwide are women.
However, I must admit that it is worth stressing here that gender inequality, particularly in Asia and Africa, where women are humiliated, scorned and considered inferior to men, obviously creates difficulties in the economic, commercial, social and political fields. Above all, it is quite clear that it is the very status of women that needs to be reviewed immediately in all of those countries in which Islamic law very often prevails.
.Between economic difficulties, the exhaustion of stocks and finicky controls, European fishing is in a bad way. Mediterranean fishermen are being hit hard. It is high time the European Union learnt its lessons from this finding.
This report includes several positive guidelines, which represent the fruits both of our joining forces with the fishermen from my region and of the support of my political group. Firstly, it calls on the European Commission to review its work and to formulate more specific and more ambitious proposals in order to respond to the seriousness of the crisis hitting the sector. Secondly, it supports the professional fishermen’s organisations and their role (co-management) in applying the CFP and in improving the management of the resources. Finally, it integrates several of our amendments aimed at safeguarding small-scale fishing in the Mediterranean.
With this in mind, I shall vote in favour of this report, as it constitutes a strong political signal paving the way for an ambitious EU policy.
I would, however, have liked the European Parliament to have gone further in terms of demanding a specific programme for Mediterranean fisheries. Our amendment on this subject has been rejected. We will not stop there. We will continue the fight alongside the fishermen from my region.
. With this vote, Parliament has ratified the main proposals adopted unanimously in the Committee on Fisheries, aimed at improving the economic situation in the fisheries sector, and this is something we welcome.
These proposals from representatives of the fisheries sector have been on the table for a long time and were designed to tackle the current economic and social crisis, which has been exacerbated by the steep rise in fuel costs.
We welcome the inclusion in the final text, on the basis of our proposal, of the definition of clear priorities for fisheries resources and fishing, with adequate funding from the Seventh Community Framework Programme for research, technological development and demonstration activities.
We also welcome the fact that, in spite of pressure from the main countries known as ‘net contributors’, such as Germany, the call to increase funding for the European Fisheries Fund has been retained; this against a backdrop, noted in the resolution before us, of insufficient resources to fund the instruments of the common fisheries policy.
It is now up to the Commission to table initiatives aimed at putting those funds in place.
We regret, however, that the call to set up a public insurance policy for the fisheries sector to deal with unexpected events was removed. This is especially disappointing given that Parliament has called for such a policy for other sectors such as agriculture.
– The fishing industry is important both to the food chain and to local economic development. In remote areas especially, such as the Aegean Islands in Greece, survival depends on fishing, which also helps to maintain local cultural traditions.
Over recent years there have been numerous problems, in coastal fisheries in particular, partly caused by the COM, vessel scrapping programmes, the reduction in first-sale prices to fishermen, with no concomitant reduction for consumers, and increased costs due to increased fuel prices. As a result, the industry is in crisis, incomes are falling drastically and areas are being abandoned.
The Commission communication identifies the difficulties in the industry, but the solutions it proposes are not viable. They not only fail to resolve the problems; they also create more. In addition, no provision whatsoever is made for the subsidies needed for the industry, as the rapporteur rightly points out.
On the contrary, it proposes a reduction of fishing effort and fleet adjustment; in other words, a cessation of activity resulting in unemployment for a large number of small and medium-sized fishing undertakings and the concentration of the fleet among a few large undertakings. This policy of the ΕU and the governments is condemnable, because it creates a cartel in several industries, which exploit producers and consumers.
. The VVD delegation has voted to adopt the Guerreiro report on the grounds that our party wants to see the economic position of the fisheries sector improve. We are aware that many involved in the fisheries sector have faced economic insecurity over recent years as a consequence of rises in the price of fuel. We are also, however, advocates of a sustainable fisheries sector, and so we oppose the renewal and modernisation of the fisheries fleet except in so far as it is done on the basis of sustainability. We are also opposed to the payment of compensation on the grounds that this would constitute an artificial subsidy to the fisheries sector.
. I welcome this Commission communication, which recognises the tough economic climate that the EU fishing industry has to contend with.
It is very well to say that the scrapping of vessels and the removal of extra capacity will lead to increased profitability, whereas in reality many a coastal community has been devastated by such a move. This is as true for the coastal community of the Algarve in Portugal, which we visited a few weeks ago, as it is for traditional fishing communities on the island of Ireland.
I accept that a balance between fish resources and fleet numbers needs to be gained, but I do not accept that this should be at the expense of small fishing fleets, which account for over 80% of the European fleet. We need a level playing field for conservation measures taken against small fishing fleets and those taken against deep-sea fishing.
I believe the CFP has not been successful as a Community instrument in protecting those traditional fishing fleets and the communities to which they belong, and it is time to change the policy to achieve a better balance.
. The report acknowledges the economic difficulties facing the sector. However, to maintain a consistent position on the major problems facing the fishing industry – over-capacity and over-fishing – the EPLP wishes to record its disagreement with the position adopted by the report on four issues:
1. Scrapping and decommissioning – the EPLP believes that this should be an option within strategies to deal with fisheries over-capacity.
2. Proposed increase in aid, payments that can be paid to the fishing industry for measures that would otherwise be deemed to distort competition or increase capacity – the report called for an increase to raise the level to EUR 100 000. The Commission suggested EUR 30 000 and the EPLP advocates a more cautious approach.
3. Engine replacement and the European Fisheries Fund – the report has been overtaken by the compromise agreement on the EFF but the EPLP maintains its view that there should not be subsidy for vessels or engine replacement.
4. Subsidy/compensation mechanisms – the report suggests these but does not acknowledge the role this plays in fuelling over-capacity in fishing.
. This report calls on the Commission to match the rules on shark fishing with what is actually happening in the Community, as regards the ratio of fin weight, currently 5%, to dressed weight of catch.
This limit has been transferred directly from the reality of the USA and is not appropriate for the species fished by EU Member States, for example, the blue shark, which is caught mainly by Portuguese fleets in the waters off the Azores.
As such, we agree with the rapporteur that this limit should be raised to 6.5%, in accordance with existing scientific studies and with requests from various Member States, whose fleets have been affected by the current deadlock in the Commission. This situation was mentioned in the report by the International Commission for the Conservation of Atlantic Tunas.
In the case of Portugal, 11 surface longliners for catching swordfish and pelagic species, to which the 5% ratio applies, are in jeopardy.
In view of the fact that, even in amendments that have been tabled, there is a degree of contradiction between scientific and technical findings, we feel that a technical forum involving scientists and people working in the sector should be held, with a view to reaching a scientific consensus and to clarifying whether the limit needs to be changed and by how much.
. The EPLP warmly welcomed Council Regulation (EC) No 1185/2003 on the removal of shark fins on vessels as important for fish conservation purposes. The regulation is designed to prevent shark finning where shark carcasses are thrown overboard after high-value shark fins have been removed. The practice of shark finning is known to endanger the survival of several shark species.
Against this background the EPLP is appalled and disappointed that the Miguélez Ramos report before us threatens to increase shark finning. Paragraph 5 of the report requests an increase of the 5% fin to live weight ratio to 6.5%, particularly for blue sharks. Paragraph 5 of the report incorrectly implies that ICES and ICATT support an increase in the fins to live weight ratio for the blue shark. A paper was submitted to ICES in 2005, but ICES has not considered this paper or issued an opinion. Likewise in ICATT where scientists have reviewed fin to carcass ratios but have not recommended an increase of the fin to carcass ratio.
The EPLP supported those amendments which would help to get rid of the barbaric practice of shark finning.
- Amendment 1 which would suspend any change in the fin to carcass ratio pending a review; (…)
.I voted in favour of the Ransdorf report because it highlights the importance of nanosciences and nanotechnologies in fields as diverse as medicine, surgery, energy, electronics, metallurgy, and so on. However, I voted against the amendments tabled by the Group of the Greens/European Free Alliance and against certain paragraphs that, using the precautionary principle as a pretext, are aimed at making people think that nanotechnologies are dangerous, because they manipulate the smallest particles - atoms and molecules. That is ridiculous. Where the Americans see opportunities, Europeans want first to protect themselves against any risk imaginable!
. – The emergence of new sciences always brings its share of enthusiasm, hope, questioning and even opposition, and nanotechnologies, as sciences that relate to atom-sized objects, are no exception to the rule.
As a member of the Group of the Alliance of Liberals and Democrats for Europe, I am naturally inclined to support the work of researchers on nanosciences and on the control of the assembly of atoms. Theirs is revolutionary work that conceals a huge potential of technological applications in areas as diverse as vehicles, foodstuffs, medicines and regenerative medicine.
We need to strengthen Europe’s position on nanotechnologies in the face of global competition. More than EUR 610 million in funds must be released each year from the 7th FPRD. It is also vital that we give clear answers to the citizens, who are worried about the possibility of nanoparticles being toxic to the environment, the food chain and the body.
The public’s support is not given as a matter of course; it is earned and it requires education, patience and transparency. That is why the Union and the Member States must avoid making the same mistakes on this issue that they made on the GMO issue, where unclear information and measures led to a large number of Europeans becoming suspicious of, and rejecting, a science that was nonetheless promising.
The next item is the debate on the Commission statement on the ASEM Summit (Helsinki, 10-11 September 2006).
. Mr President, I am speaking on behalf of my colleague, Commissioner Ferrero-Waldner, who is unable to be here this afternoon.
I want to thank you for giving me this opportunity to report on the successful outcome of the Sixth Summit of the Asia-Europe Meeting held in Helsinki on 10 and 11 September. The summit was attended by all 39 ASEM partners, including the Commission, 35 of them at Head of State or Government level. The very high attendance testifies to the great importance attached by partners to the Asia-Europe relationship as ASEM enters its second decade.
Foremost among the deliverables of the summit was the decision to admit Bulgaria, Romania, India, Mongolia, Pakistan and the ASEAN Secretariat to ASEM. The opening to South-East Asia is an historic development which will significantly reinforce ASEM’s collective weight in promoting multilateralism and advancing shared policy goals in the international arena.
Under the overarching theme of ‘Global Challenges – Joint Responses’, President Barroso stressed the borderless nature of the challenges and threats facing today’s world and the need for a concerted response. Global issues such as terrorism and health threats could only be tackled through the multilateral international system, with the UN at its core.
To preserve an open and fair multilateral trading system, it was essential to resume the Doha negotiations as soon as circumstances permit. However, appropriate economic, education, employment and social policies had to be adopted to improve society’s capacity to adjust and enhance social cohesion while pursuing productivity growth. The development of a knowledge society was another essential element in ensuring sustainable growth and global competitiveness.
The President joined other partners in giving strong support to intercultural and interfaith dialogue. Harmony in diversity was possible, and there could only be zero tolerance for intolerance. The President shared with others deep concern at the progress of climate change, and called on partners to work together to achieve efficient, clean and sustainable energy use and the reduction of emissions. It was significant that the summit was able to adopt an ambitious Declaration on Climate Change, containing a common undertaking to fully implement commitments under the United Nations Framework Convention and its Kyoto Protocol.
Leaders engaged in really open and frank discussions on major regional developments including the Korean Peninsula, Burma/Myanmar and the Middle East. In the presence of the Burma/Myanmar Foreign Minister, Member States expressed deep disappointment at the lack of progress towards democracy in the country since the Hanoi Summit in 2004.
Looking forward, the summit adopted a Declaration on the Future of ASEM, identifying areas on which ASEM should focus its work to prepare for the next summit in Beijing in 2008 and beyond.
In addition to the bilateral summits with the Republic of Korea and China, President Barroso had meetings with the President of Indonesia and the Prime Minister of Singapore, and Commissioner Ferrero-Waldner met the Foreign Ministers of Vietnam, Thailand, Indonesia and the Philippines.
Much of ASEM’s value lies in its ability to bring into play all relevant stakeholders. The President of the Asia-Europe Parliamentary Partnership addressed the leaders at the summit for the first time, and representatives of NGOs, business communities and trade unions also met alongside the summit.
The Helsinki Summit has given ASEM a fresh vitality as it enters its second decade and, with the enlargement, an even greater capacity to influence the international agenda. The Commission will continue to fulfil its role in seeking to realise the forum’s full potential.
– Mr President, I wish to extend my especial thanks to Commissioner McCreevy for his update on the summit held in Helsinki.
The emergence of the geostrategic and geoeconomic role of Asia and the dynamic appearance of strong emerging economies are shaping the new international framework within which the European Union is being called up to face up to the serious political, economic, energy and environmental challenges being created by globalisation.
Today, Asia is giving dynamic presence to and affecting the international system and is helping to shape the new power correlations of the 21st century. Nor is it a coincidence – even at a symbolic level – that the new UN Secretary General will come from Asia. The need, therefore, for the European Union to effectively develop the new Asian environment is now becoming more urgent. The institutionalisation of the annual summits is contributing towards dialogue and multilateral cooperation in crucial sectors for the future of mankind, such as peace, security, energy, the environment and economic and social development. From this point of view, the ASEM summit in Helsinki had positive results, because it confirmed certain basic principles of multilateral cooperation and highlighted the basic priorities for meeting the new international challenges.
However, we must not delude ourselves or cultivate major expectations, because the European Union does not have an integrated common strategy for Asia, with policies and mechanisms that will affect developments. The national strategies of the Member States do not add up to a stable basis for the common European strategy. In addition, the strong Asian countries – over and above the framework of general pronouncements – have already formulated and are consistently following their national strategic agenda in the fields of energy, trade and the resolution of international and regional problems.
Furthermore, multilateral cooperation and the rules of conduct are being cited on their terms, for example, in the fields of environmental protection, workers' social rights and women's and children's rights.
I wish to comment in particular on the fact that the European Union may record a positive statistical balance in its economic and trade relations with the countries of Asia; however, this cannot conceal the unfortunate fact of Asia's shortcomings in the protection of human rights and democratic freedoms and defence of the principles of tolerance and diversity. The recent coup in Thailand and the democratic deficit in numerous countries of Asia confirm this. In addition, the rise of Islamic fundamentalism is jeopardising stability and security as a whole.
I have a feeling that at every summit there is a surfeit of wish lists and a lack of clear commitments and objectives being laid down for implementation. That is why the European Commission could table some ideas with us for the operational follow-up to the summits and the need – in my opinion – for relations between the European Union and Asia to be institutionalised.
. – Mr President, the importance of political, economic and cultural dialogue between Europe and Asia cannot, of course, be underestimated, and I am still surprised that the two major groups in this House have nevertheless decided not to bring in a resolution following on from the ASEM summit in Helsinki on 10/11 September. The Socialist Group in the European Parliament is in fact making a great deal of sense in what it has just put forward, and it is sad that we have not been able to express it in a resolution.
This dialogue does of course give priority to economic cooperation, of which I am very much in favour as a means of further strengthening economic ties – in the shape of both trade and investment – between the European Union and Asia, which has enormous economic potential, with South Korea, for example, having achieved impressive results. Fifty years ago, it was still a developing country, but now some 97% of its people between the ages of 25 and 34 have completed at least secondary schooling – the highest percentage in the industrialised world. Investment in education brings an abundant return in the shape of an expanding and flourishing economy.
Our economic programmes need to be extended to include the promotion of contacts between, and joint ventures involving, small and medium-sized businesses in the European Union and Asia, as well as cooperation between such bodies as local authorities and universities. I also rejoice to see that the Commission is now seeking to give serious consideration to the possibility of concluding bilateral trade agreements with Asian countries, certainly with Singapore, and possibly also with Thailand. You might, of course, also consider such countries as Malaysia and Indonesia in the absence of any global trade agreement. I see that as a good way of moving forwards.
If, though, you are going to have dealings with Asia, you cannot, of course, consider the economy in isolation from other matters, and it is, to my mind, unthinkable that this House should keep silent in the face of the recent in Thailand, where, on 19 September, a military body calling itself the ‘Council for Democratic Reform’ overthrew the democratically elected government, one about which we may well have had serious doubts, but, even so, if you want to be rid of that sort of government, a military coup is not the answer. We see, then, that Thailand, a country that really was on the way to being a stable democracy of the kind that would be an example to the world and certainly to Asia, has taken a step backwards.
The Parliament buildings and the law courts have been closed, foreign television stations can no longer operate, and the local channels, under military control, are broadcasting patriotic songs. Even the weblogs of people in Thailand have been shut down and subjected to censorship. It is clear that there is good cause to be very worried about this, and the European Union, in dealing with this state of affairs, must put democratic values first and foremost. I therefore find our treatment of Taiwan highly incorrect.
Finally, human rights must also feature in this sort of dialogue. There are indeed disturbing things going on in the Philippines and in Myanmar, and I am glad that these are being talked about. I do, however, want to congratulate the Commission – and, in this instance, the Council too – on the ASEM summit. We have, in the past, taken a highly critical line, particularly of the Council’s stance and of its failure to be present at this summit. This time, though, there was something of an improvement, and I hope that that will continue. I wish the Commission success in its efforts to this end.
The debate is closed.
The next item is the debate on the Commission statement on future action in the field of patents.
. Mr President, intellectual property rights (IPR) are at the heart of a knowledge-based economy. Innovation is the key to Europe’s prospects of becoming more competitive on a global level. Protection of intellectual property is of crucial importance, because IPR not only rewards investment in new products and services but also ensures the transfer of technology stimulating further innovation. The recent consultation on the future of the patent system in Europe delivered one simple message: the legal framework should offer an affordable patent protection for all businesses, small and big, ensure legal certainty and be applied for the benefit of all players. A solid legal framework is therefore essential. I must repeat that we need to keep up. Compared to our major trading partners, Europe is losing ground.
The Community patent remains blocked in the Council, but recognising the economic importance of patents, I felt that it was not a good thing to leave the entire patent agenda in limbo. So, earlier this year, as you know, I launched a broad consultation of all interested parties on future patent policy in Europe.
The consultation has shown that industry favours the Commission’s effort to simplify the patent system in Europe and to make it more cost-effective. There are two major issues here: languages, or translation costs, on the one hand and the jurisdictional system on the other. There is strong support for the introduction of a Community patent. However, industry is not enamoured of the political compromise reached in the Council in 2003 on the Community patent. It rejects the proposed solutions on both language and the jurisdictional system because they do not achieve the cost reductions and simplification of the patent system that industry is calling for.
At the same time, there is also a strong call for the improvement of the existing European patent system, established by the Munich Convention, by the successful conclusion of a European Patent Litigation Agreement (EPLA) on jurisdiction, and by the ratification and entry into force of the London Agreement on language arrangements.
It is interesting to note that no single initiative for the improvement of the EU patent system has received unanimous support from stakeholders. Different stakeholders highlight different aspects, and many suggest that a package of different measures is needed, which should be implemented in parallel.
I am therefore convinced that we need to take a multi-faceted approach. In order to succeed, we should tackle all the patent issues in one package. That package will have to respond to stakeholders’ criticism and needs. We will only succeed if we can demonstrate that what we propose will have added value compared to the status quo in particular, regarding costs of patenting (translation costs) and legal certainty (jurisdictional system). We are currently working on the options for the way forward and will present them in a communication and action plan, which the Commission should adopt before the end of this year.
A key component of this work concerns the jurisdictional issue. At present, although business has a one-stop shop where it can acquire a patent (the EPO), it may find itself defending the patent on several fronts at once. That is because the patents granted by the European Patent Office are in fact a bundle of national patents and can only be enforced by national courts. The possibility of multi-forum litigation concerning the same invention naturally adds cost, but even more importantly it creates uncertainty, as different courts in different countries can deliver diverging interpretations on the same patented invention. We need to tackle that issue as a matter of urgency. The current ‘patchwork’ may prevent patent holders from being able to enforce their rights and it discourages candidates, in particular SMEs looking for efficient and affordable patent protection, from using the European patent. Europe is, at present, unable to offer innovative businesses an optimal solution when it comes to protecting their intellectual property. We cannot aspire to be the most competitive economy in the world if we do not find workable solutions for patent application and protection.
The Community patent and the initiatives to improve the European patent, that is, the London Agreement on translations and the EPLA, are not mutually exclusive. They both aim for the same goal: a better, cheaper, more reliable patent system. That is why I want to pursue both. We face similar challenges in designing the jurisdictional arrangements for the Community patent: we need to find a unified system that provides judicial independence and gives clarity and reliability to patent users while avoiding both over-centralisation and fragmentation.
In order to achieve that objective, the Community needs to get involved in the EPLA, which addresses shared responsibilities between Member States and the Community. It goes without saying that Parliament will have to contribute when the Community proceeds with the required proposals, in order to take this issue forward in the near future.
I am aware of some critical voices against the EPLA. Let me just say that I see the EPLA as a practical initiative to bring greater unity to the case law on patents in Europe. And legal certainty is what our industry, big and small alike, need. There are hundreds of thousands of patents granted by the EPO. Even if we had a Community patent, there would be a need to streamline the jurisdiction process for EPO-granted patents.
It is up to us to get involved in this initiative to ensure that it serves the competitiveness of our economy. I recognise that there are legitimate doubts and concerns: the cost of litigation under the EPLA, the impact of the rules of procedure, which we have yet to see, and the independence of the EPLA judges from the EPO. But I am convinced that the best way to confront these problems is by engaging actively with the process and by securing an outcome that is satisfactory and fair to all concerned and in full conformity with EU law.
Of course, neither the Community patent nor the EPLA are a panacea. There will always be businesses – the smaller ones – that prefer to deal with their national patent offices, or to use business models that do not rely on patents. We need to look at ways in which we can help and support them. And, of course, we need to ensure that large companies do not abuse their position, either by unfairly exploiting their own patents or by unfairly ignoring the patent rights of others.
The consultation threw up many such issues, for example, the possible mediation mechanisms that could precede litigation, the need to create technology markets that would enable businesses to trade their IPR more successfully, and the idea of exchanging best practice between national patent offices, especially in terms of the special needs of SMEs. I will be responding to all these issues, in cooperation with my colleagues in the Commission, and therefore intend to propose a comprehensive strategy.
Faced with a 21st-century global and knowledge-based economy, we urgently need to find a solution to the patent issue. I count upon Parliament’s support in finding a comprehensive solution to these rather complex issues.
. – Mr President, Commissioner, ladies and gentlemen, for two years now, I have been one of the two rapporteurs in the European Parliament's steering group for the Lisbon process. As you know, we launched the Lisbon process together in 2000, and, since then, we have worked tirelessly to point out, in declarations of the Heads of State or Government and in Parliamentary resolutions, that the development of the European patent system is one of the most important preconditions that will enable us to reach the goals defined by Lisbon. I was impressed by Commissioner McCreevy's emphasis on the importance of this matter. Our goal must be to achieve a simple, cost-effective patent, applicable throughout Europe if at all possible, which gives not only big business but, in particular, small and medium-sized enterprises the opportunity to protect their innovations in the internal market: indeed, it is medium-sized enterprises that hold the greatest number of innovative patents.
The decisive issue is that we must make changes in Europe's current fragmented patent landscape, with the aim of drastically reducing consultancy, procedural and translation costs, which are a particular burden on small and medium-sized enterprises. That is the decisive goal that we must achieve. Of course, people can already obtain protection for their inventions throughout Europe, but, in practice, they have to do so in all Member States, either directly through the national patent offices or indirectly through the European Patent Office, with the bundle of patents that has been mentioned. In the event of disputes or infringements they must, in theory, launch proceedings, incur legal costs and so on in all these countries. This must be resolved and made more viable and practicable, particularly for SMEs. The internal market needs to be developed further in this respect.
Under your predecessor, Mr Bolkestein, an admirable proposal for a single European patent regulation to establish a Community patent was set in motion. However, when Article 308 is the legal basis and unanimity in the Council is required, it is difficult to reach agreement. In this particular case, agreement could not be reached in the dispute about languages: there are currently 20 official languages that the Council is demanding; after the next enlargement there will be 22. The industry is quite rightly saying that nobody needs that sort of patent: it is so exorbitantly expensive that it is of no use and practically no economic value. The competitiveness of the European patent would push us a long way back in global terms and not guarantee the necessary quality. A patent of this kind would only be of benefit to very big, rich businesses that could afford that kind of thing, and perhaps not even to them. For medium-sized businesses it would be completely unusable. Therefore, the Regulation is stuck fast, and the Council is not shifting.
My suggestion of continuing with harmonisation, which you were so good as to include in the consultation, Commissioner, was also rejected by all parties, primarily following our experiences with the second reading of the Directive on computer-implemented inventions, which showed that there was a risk that legislation could be enacted that would not improve the current patent system, but would make it considerably worse.
So, we have made no progress with harmonisation either. What, then, is left for us to do? What is left is that we must carry on and further develop the currently existing patent system. There are, however, institutional problems in this regard: on the one hand, the European Union's fully legitimate claim that the Member States should not legislate in areas that, at any rate, actually lie partly in its sphere of competence and belong to the internal market; and, on the other hand, the Member States' keenness to make progress. I take the position that we must try to link these two problems together to solve them. In my view, one conceivable option would be for the European Union to be involved in some way – to be decided by negotiations – in the European patent agreement and, in return, for the European Union to clear up the institutional concerns regarding the European Patent Litigation Agreement (EPLA). This could be one way in which we could improve the situation while agreement cannot be reached in the Council regarding a Community patent.
With regard to the lobby's publicly expressed criticisms, in my view, the claim that the introduction of a single European patent court within the meaning of the EPLA would make it easier to patent software is, to put it mildly, nonsense. It is pure speculation for which there is no evidence – one of those matters comes under procedural law, and one under substantive law. Nor is the EPLA more expensive. It must be clear that apples are being compared with oranges here. If the EPLA is in place, it will not be necessary to pursue legal disputes in all the countries involved: one court, the second instance, so to speak, will reach a judgment that is equally binding on all signatory States.
I am most grateful to Commissioner McCreevy for the way in which the consultation was conducted. I gather from the Commissioner's public comments that he, too, has obviously drawn the right conclusions from the results of the consultation. I should like to say, both personally and on behalf of the great majority of my group, that we share and support this position. There is no alternative. Otherwise, the grand project of developing the European patent system is doomed to failure.
. – Mr President, Commissioner, there are not very many of us in this Chamber, which does not mean to say that we are not deliberating serious issues – far from it. I am going to address you on behalf of three political groups and of even more than that, just as my fellow Member and friend, Mr Lehne, also did.
Commissioner, this debate is due to the initiative of the European Parliament and it was born out of our desire to respond positively to your consultation. We thank you for it and we congratulate you on it.
After the difficulties that we encountered concerning the patentability of software, we were pleased that the Commission – with you yourself acting as intermediary - is launching a procedure aimed at restarting discussions and preparatory work on the European patent.
Commissioner, we clashed swords; we disagreed on several points. I have just listened to you extremely carefully. I can say that I agree with virtually everything you just said. I totally agree, but there is one argument that you have not mentioned, and, because of your silence, that is the one that I am led to wonder about and that, while we are still without a solution, currently leaves those that I represent in a rather negative state of uncertainty.
Let me explain myself a little more. All of us in this Chamber, as Europeans, want the Community patent. I have that in common with my fellow Member and friend, Mr Lehne, who just spoke with his customary eloquence.
We all know that this patent has come up against enormous difficulties and that it is at a standstill. The main reason for this standstill is language-related. In reality, the four factors causing this standstill are the language problem, the cost problem, the problem of the legal consistency of the judicature and the sovereignty problem - the one about which you have not spoken.
I truly believe that the real means of breaking the political, cultural and intellectual deadlock at the Council regarding the European patent is mainly connected with solving the language problem. Unlike my fellow Member, Mr Lehne, I am not just a European Member who is in favour of Europe; I am also French. Nobody is perfect, you will forgive me for that. I should like to state in this House that I believe that the ratification of the London agreement – something that my country has not yet officially endorsed, although I advise it to do so – would be an opportunity for us all to overcome our linguistic arrogance and the hostility that it creates and to learn to live together, in the knowledge that one language dominates the others worldwide. We may not like it, but that is how things are; it is convenient. That is what would potentially break the deadlock on the start of plans for a Community patent. We would therefore agree to the resolution resulting from these debates saying so.
The second problem is one of cost; I will hardly touch on it, except to say that three-quarters of the cost factor are language-related – that is the problem that I am going to address – and that the remaining quarter is modest, that the EPLA probably needs to be improved and that it is outrageous to think that we might see the ratification of an agreement that many experts say would increase costs. We do not need that.
The only problem about which you have not spoken is that of knowing which legislative sovereignty will define and develop over time the field of what is patentable and what is unpatentable.
This Parliament will be extremely sensitive to anything to do with the patentability of living matter, which is a significant problem for civilisation. Moreover, as regards software, we cannot ratify the EPLA, because the EPLA gives a professional group of judges a partly international, partly European function: that of making changes to the case law as they see fit, without any legislative control or sovereignty having a bearing on their actions.
This is what we do not accept: the idea that European sovereignty will play no part in defining the scope. Therefore, since the EPLA is a body of autonomous jurisdictions blocking and holding up the implementation of the European patent, we reject the EPLA and we advise you …
. Mr President, Commissioner, as you know, I attended the patent consultation day. I made my own submission and I have read many of the others and I think that what you have just given us is a very fair summary. I would also like to thank you for having moved that consultation day to a day that did not clash with a Strasbourg session, so that I and other MEPs were able to attend.
It was a very useful exercise, because it has shown the extent of the problems with the Community patent proposals. Translations, as we knew, were a problem but now it shows that the need for a litigation system, with specialist judges that are accessible within Member States, is another. We all want single market considerations to prevail and that leads eventually to having a Community patent, but the consultation shows that there are steps that can be taken to improve the process.
The EPLA initiative by Member States, which is optional, embraces some of those steps. It is still work in progress, so now there is an opportunity for you to participate and I welcome the fact that you say you are going to take that opportunity. That can only be helpful in working towards a goal in which there is eventually a single or merged European and Community patent system. Maybe you can help to fix some of the criticisms of EPLA. One fix I would like is to minimise court fees, rather than force litigants to bear all the costs of judges’ salaries and the establishment costs of the appeal court. A second fix I would like is the retention of national patent courts, instead of phasing them out after seven years. Surely they could remain, in the same way that national patent filings have now coexisted with European patents for nearly 30 years.
On the other hand, the possibility of having nationally based courts of first instance and a panel of judges, with at least one who is technically qualified and at least two who are legally qualified and from different Member States, might be superior to the current ECJ arrangements, were they to apply to a Community patent.
Mr Rocard and some others have criticised EPLA, since it would allow EPO Board of Appeal members to become technical judges. That objection is based solely upon not agreeing with particular decisions in one or two areas of technology. It takes no account of the publicly available record showing that technical boards of the EPO are independent of both the EPO examining division and EPO practices. It ignores the fact that, in the EPLA structure, such technical judges would be in the minority among national judges who have been praised by those of the same persuasion as Mr Rocard for their stance in those areas of technology. However, I question whether we would want them to be able to have the two jobs at once – I do not think that was intended – and I think that could be clarified.
Also, the appointment of judges via representatives from Member State governments follows the precedents of many institutions, including the ECJ, so I do not think there is huge substance in these arguments and it would certainly be a mistake for the Commission to miss out on contributing to and learning from the EPLA process.
Mr President, I rise to speak on behalf of my colleague, Evelin Lichtenberger, who is unable to attend this afternoon.
We always speak about a competitive, knowledge-based Europe, but some people put so little trust in Europe’s potential that they prefer to strengthen a non-EU body – the European Patent Office – to the detriment of European Union interests. If what we want is harmonised jurisdiction, why do we not pursue that aim through EU directives? That would be the most obvious way to proceed. Some people are afraid to face the democratic process.
After the software patent fight, apparently there are people who are worried about the amendments that the European Parliament would propose. Therefore they want to proceed as undemocratically as possible. They want to put the fate of Europe’s companies in the hands of the patent bureaucracy instead of elected policymakers. Furthermore, the cost of litigations would be tough to meet for SMEs because every litigation concerning an EPO patent would go directly before a new international court – a real own-goal for Europe’s competitiveness.
I should like to draw your attention to the fact that some big multinationals such as Nokia and GlaxoSmithKline are very concerned about such a proposal. If this proposal neither helps SMEs nor is welcomed by big countries, who will help? What we can infer for sure is that it will only increase the work for some patent lawyers. Europe does not need merely more patents: it needs more high-quality patents that foster real innovation. The number of patent applications filed at the European Patent Office per year has, over the last seven years, increased by about 60%. However, that number does not correspond to an increase in innovative activity, therefore giving us cause for concern over an extension of the scope of Patent Office subject matter.
We will keep repeating to our colleagues, and especially to the Commissioner, that only a Community framework creates the conditions for an effective, competitive European patent law at international level.
. Mr President, last year Parliament rejected by 684 votes to 14 an attempt to impose patents on software, because, like books and all written materials, software is best described as ‘ideas in symbolic form’ and should continue to be subject only to copyright. Parliament was also persuaded that patenting software would stifle invention, cripple small businesses and harm the economy, and yet this year the Commission returns with an even more sweeping proposal, which would permit software to be patented.
The proposal is for a single patent court, whose judiciary would be appointed by the same board as that which appoints judges to the present appeals court of the existing – purely advisory – European Patent Office. The Commission has a seat on the Board and, under this proposal, would acquire voting rights as well. This raises serious doubts about the independence of the new court, especially when we consider that the EPO has no scruples about issuing patents for software and that this proposal commits a single patent court to following the precedents set by previous EPO decisions.
By the proposal’s own admission, litigation in this new court will be two to three times more costly than litigation in national patent courts, which this proposal will also abolish, thus putting appeal to this court beyond the reach of all but large corporations. I thought the computer-implemented inventions directive was bad until I saw this proposal. If it goes through, I shall gladly take the Leninist view that worse is better. Nevertheless, we should say no again and ask the Commissioners what part of no they do not understand.
Mr President, the significant increase in patent applications is adding to the impact of unclear patent law. That is why solutions are needed which will enable the process of harmonising patent law to begin. Accordingly, a clear definition of what can and cannot be patented is required. It is important not to resort to using patent law in isolation from the innovations themselves, because by its very nature a patent implies that free competition is restricted to a certain degree. A harmonising directive would be the best solution from the point of view of the Community’s interest, but Parliament rejected the Commission’s previous proposals.
Other solutions must therefore be sought. One idea mooted is for all Member States of the Union to accept and ratify the EPLA Convention. It should be borne in mind, however, that we can only support this Convention when it meets the criteria deemed essential by the Union. Amongst others, these criteria include drawing up a clear definition, as far as is possible, of what may be patented ensuring the independence of ruling bodies and guaranteeing the total impartiality of the judges who rule on patent protection and the validity of patents. The costs relating to the protection of patent rights must also be balanced and easy to implement.
These are the reasons why we are not in a position to adopt the Convention at present. Its implications may be difficult to assess, because although it is obvious that the EPLA concerns institutional solutions, the potential impact on substantive law should not be overlooked, particularly where the practices of the European Patent Office are concerned. That is why I am asking the Commission to provide a detailed impact assessment for each of the proposals submitted here. Nonetheless, it is most important to make it clear that Parliament does want a change of patent policy. The kind of change we have in mind, however, must satisfy the needs of both large businesses and small and medium-sized European firms.
– Mr President, I would like to congratulate Mr McCreevy on his work on the creation of an internal market, particularly with regard to patent law.
Nevertheless, I must point out that we Members of the European Parliament are here representing our constituents, and the reactions I have received from constituents from the industrial sector in my country to this proposal have been negative. They are negative for various reasons: the issue of languages – I believe that the solution proposed is much worse than the one we have in the Office for Harmonisation in the Internal Market, which offers greater language plurality – and the issue of jurisdiction, which has already been discussed here.
We have our own jurisdiction, which is that of the Court of Justice of the European Communities and the Court of First Instance, and the creation or multiplication of jurisdictions outside of the European Union raises a series of problems that we must take into account.
My feeling is that this proposal may be doomed to failure, like previous proposals, as a result of not taking these factors into account. We need to make progress on patents, but, in order to do so, we must have a broad political base.
Firstly, I would say that, at the moment, jurisdictional procedures which extend beyond the structure of the European Union do not inspire confidence − we have great confidence in the wonderful institutions of the Court of Justice and the Court of First Instance − and, secondly, that the issue of languages is not a trivial matter. I know that many people have a language of a more universal nature, but within the European Union we have sought solutions to the language problem, because the European Union includes diverse cultures, diverse models and diverse legal systems, and they must be able to co-exist.
I hope that the Commissioner and the Commission in general will reflect on this issue and will be able to offer us a proposal that is acceptable to the whole of the European Union.
– Mr President, Commissioner, thank you for your efforts at getting this slow-moving vessel steaming ahead again. We have spent more than thirty years talking about patents, and it is particularly strange that so many Members should be critical of your ideas, even though almost all the EU’s Member States are signatories to the Munich Convention. By so doing, they are implying a lack of confidence in our Member States; that I find in itself a pretty strange kind of deadlock, and I also think that there is something odd about the fact that a Community patent still cannot be discussed at Council level.
At the present time, the EU has no democratic control over the European Patent Office, and that is of course much to be regretted. We go along with your way of thinking, and it would be good if the EU were to do as it did at the Hague conference, were to take part as a political and economic organisation, so that we, as part of it, could have influence on what happens. If that happens, then intergovernmentalism is no longer the order of the day, and the community method will have been adopted. We would be happy to see the EU taking part in the Munich Convention in the same way, so that the Commission – and, perhaps, Parliament too – might be able to exercise ongoing democratic oversight over what goes on. Together, then, with the Group of the European People’s Party and with the Liberals – and I hope that the Socialist Group will join us in supporting this – we have brought in a resolution endorsing your position and with the intention of examining what options are available. We see that as the only solution if the Council is going to keep sitting on this for so long.
We are not talking here about the rules governing languages or about the costs, and we certainly have no desire to suspend the national courts, but there must eventually be a special chamber at the European Court of Justice with specialist judges capable of determining how patents should be dealt with across Europe in the event of cases coming to trial.
As for the computer-implemented inventions to which Mr Rocard referred, we do not want to open that particular Pandora’s box again; I agree with him that doing that would be a very tedious business. We can also see that mistakes may well still be being made within the EPO, and, for the simple reason that we cannot correct them, it is important that we follow this up.
I was very struck by the words of an Irish Commissioner, who recently said, in Finland: ‘No more fine words about Lisbon; we are now going into action’. I hope that that is what you are going to do, for you, Commissioner, were the person who said that.
. Mr President, I have listened carefully to the debate this afternoon. We all agree that the situation is not perfect and we all know that there are different views as to the right solutions. I am convinced that in an ideal world the Community patent the solution, but in the real world there is no prospect of agreement on the Community patent in the near future.
So should I sit around doing nothing, just waiting for something to turn up? Well, that would certainly be an easy way out, but it would also be grossly irresponsible, because nothing will happen unless we take the initiative.
The consultation delivered some clear and important messages. There is an overwhelming desire for a patent system that is simpler and more cost-effective and maintains the highest standards in the quality of its examination and grant procedures.
All the stakeholders went to great lengths to convey their views to us. Now, quite rightly, they expect action. And I agree. I believe the time has come to make a concerted push to improve the patent system in Europe. As policymakers and regulators, it is our duty.
Currently, we are at a standstill. We have to take the first most difficult step in one direction or another. There no perfect solution. No single element will provide all the answers. We need to combine different instruments to meet the different needs of different stakeholders. As I said in my introductory remarks, the Community patent and the EPLA are not mutually exclusive initiatives; indeed, our aim should be to ensure that they converge. In both cases our goal is the same: a better, cheaper, more reliable patent system.
I am not blind to the potential drawbacks and dangers of the EPLA. But we have a better chance of getting the right outcome for Europe’s business if we actively engage in the negotiation of the agreement.
The patent strategy now contains more than just our future plans for a Community patent and EPLA. There is a whole range of framing and supporting measures that we need to consider, most of them directed at smaller companies. Our objective is to produce a system that meets the needs of all stakeholders at all levels – national, European and Community –and provides a fair balance between the diverse interests involved.
I would like to make one final point. As a politician for 30 years now, I am not easily surprised. But this week I have been mildly surprised. I was mildly surprised that the outline for our future strategy, which I set out in a speech in Helsinki some weeks ago, has been used by some to make assertions that the Commission wishes to bring the computer-implemented inventions question back on to the agenda. Now I am used to hearing strong arguments and to links being made, but this one leaves me quite perplexed. I have stated before this House on various occasions that as long as I am Commissioner for the Single Market and Services the Commission will present initiative and will not carry out any work on this. Some might like that, others might disapprove. But this Parliament rejected the common position last year. I respect and accept that decision and will do absolutely nothing to turn it around.
Let me reassure you that I am a man of my word. When drawing conclusions from the consultation exercise, computer-implemented inventions were not in any way on my mind. That will remain so for the rest of my mandate.
Please note that the deadline for tabling motions for resolutions pursuant to Rule 103(2) of the Rules of Procedure is 12 noon on Monday 9 October 2006.
The debate is closed.
The vote will take place on Thursday 12 October at 11 a.m.
I have grave doubts about the proposals for a system of patent courts that would be at arm’s length both from democratic institutions and from proper judicial review. The draft resolution on the European Patent Litigation Agreement could, if implemented, place patent disputes in the hands of these who have a vested interest in a very wide use of patents, it would lead to extra costs for SME, cause an explosion in litigation and potentially restrict innovation in Europe.
Supporters of the EPLA make reference to the USA’s central federal patent court, but this system has led to excessive use of patent, and a considerable volume of litigation and malicious threats of litigation.
– Mr President, it is not even 4 p.m. and this week's topical and urgent debate, which would only have lasted an hour, has been cancelled. In other words, we would have been finished at 5 p.m. There were important matters to discuss, such as the coup in Thailand and the situation in Moldova, but the Conference of Presidents arbitrarily decided that there would be no topical and urgent debate. I should like once again, at the close of the sitting, to protest strongly against this. We were told that this was the second sitting in September, but that is incorrect: we held the August plenary session at the beginning of September, and this is now the September plenary session, so to speak. As such, it is our right to hold a topical and urgent debate at each regular sitting in Strasbourg. I would ask to you pass this protest on to the Bureau and the Conference of Presidents.
Your comment will be passed on to the Conference of Presidents.
I declare the session of the European Parliament adjourned.